Exhibit 10(a)

EXECUTION VERSION

THIS PLAN SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A
SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION
1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL
APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.

AMENDED & RESTATED PLAN SUPPORT AGREEMENT

This PLAN SUPPORT AGREEMENT (this “Agreement”)1 is made and entered into as of
September 11, 2015 (the “Agreement Effective Date”), by and among the following
parties:

 

  (a) (i) Energy Future Holdings Corp., a Texas corporation (“EFH”); (ii) Energy
Future Intermediate Holding Company LLC (“EFIH”), a Delaware limited liability
company and a direct, wholly-owned subsidiary of EFH; (iii) EFH Corporate
Services Company (“EFH Corporate Services”), a Delaware corporation and a
direct, wholly-owned subsidiary of EFH; (iv) EFIH Finance Inc. (“EFIH Finance”),
a Delaware corporation and a direct, wholly-owned subsidiary of EFIH; (v) Energy
Future Competitive Holdings Company LLC (“EFCH”), a Delaware limited liability
company and a direct, wholly-owned subsidiary of EFH; (vi) Texas Competitive
Electric Holdings Company LLC (“TCEH”), a Delaware limited liability company and
a direct, wholly-owned subsidiary of EFCH; (vii) each of TCEH’s direct and
indirect subsidiaries listed on the signature pages hereto (the “TCEH
Subsidiaries,” and together with TCEH and EFCH, the “TCEH Debtors”); and
(viii) each of EFH’s other direct and indirect subsidiaries listed on the
signature pages hereto (each of the foregoing entities identified in subclauses
(i) through (viii) a “Debtor” and, collectively, the “Debtors”);

 

  (b) (i) Anchorage Capital Master Offshore, Ltd. and PCI Fund LLC,
(ii) Arrowgrass Master Fund Ltd., (iii) Arrowgrass Distressed Opportunities Fund
Limited, (iv) BlackRock Financial Management, Inc., solely on behalf of the
undersigned funds and accounts under management, (v) Centerbridge Partners L.P.,
solely on behalf of the undersigned funds and accounts it manages or advises,
(vi) GSO Capital Partners LP, solely on behalf of the undersigned funds and
accounts it manages or advises (collectively, “GSO”), (vii) Taconic Capital
Advisors L.P., on behalf of funds and accounts under management, (viii) Balyasny
Asset Management, L.P., solely on behalf of the undersigned funds and accounts
it manages or advises, (ix) BHR Capital LLC, solely on behalf of the undersigned
funds and accounts it manages or advises, (x) Cyrus Capital Partners, L.P.,
solely on behalf of the undersigned funds and accounts it manages or advises,
and (xi) Deutsche Bank Securities Inc. (each referred to herein
as a “Creditor-Investor Party” and collectively referred to herein as the
“Creditor-Investor Parties”);

 

  (c) (i) Hunt Power Holdings, L.L.C. (“Hunt”), (ii) Pecos Partners, L.P.,
(iii) Flourish Investment Corporation, and (iv) Avenue Capital Management II,
L.P. (“Avenue”) (each, including Hunt, referred to herein as a “Hunt-Investor
Party” and collectively referred to herein as the “Hunt-Investor Parties”);

 

1  Unless otherwise indicated, capitalized terms used but not otherwise defined
herein have the meaning ascribed to such terms in the Plan, as defined below.



--------------------------------------------------------------------------------

  (d) (i) Ovation Acquisition I, L.L.C. (“Parent”) and (ii) Ovation Acquisition
II, L.L.C. (“OV2,” and together with the Creditor-Investor Parties, the
Hunt-Investor Parties, and Parent, the “Investor Parties”);

 

  (e) Texas Energy Future Holdings Limited Partnership (“Texas Holdings”), a
Texas limited partnership, which holds approximately 99.26% of the outstanding
equity interests in EFH;

 

  (f) Texas Energy Future Capital Holdings LLC, a Delaware limited liability
company and the general partner of Texas Holdings (“TEF”);

 

  (g) Kohlberg Kravis Roberts & Co., L.P., TPG Capital, L.P. and Goldman,
Sachs & Co. (collectively, the “Sponsor Managers”) in their capacities as
managers and agents for funds holding indirect equity interests in EFH
(collectively, in such capacities, the “Sponsors” and, together with Texas
Holdings and TEF, the “Consenting Interest Holders”);

 

  (h) the undersigned beneficial holders or investment advisors or managers for
such beneficial holders or discretionary accounts of such beneficial holders
(collectively, the “Consenting TCEH First Lien Lenders”) that hold claims2 (the
“TCEH Credit Agreement Claims”) against the TCEH Debtors under that certain
Credit Agreement, dated as of October 10, 2007 (as amended from time to time,
the “TCEH Credit Agreement”), by and among, inter alia, TCEH, as borrower, EFCH
and the TCEH Subsidiaries, as guarantors, Wilmington Trust, N.A., as successor
administrative agent and collateral agent (the “TCEH First Lien Agent”), and the
lenders from time to time party thereto;

 

  (i) the TCEH First Lien Agent, solely in its capacity as such and solely with
respect to Sections 6.1 and 12.4 hereof;

 

  (j) the undersigned beneficial holders or investment advisors or managers for
such beneficial holders or discretionary accounts of such beneficial holders
(collectively, the “Consenting TCEH First Lien Noteholders”) that hold claims
(the “TCEH First Lien Note Claims”) against the TCEH Debtors arising out of the
11.50% fixed senior secured notes due October 1, 2020 (the “TCEH First Lien
Notes”) issued pursuant to that certain Indenture, dated as of April 19, 2011,
by and among, inter alia, TCEH and TCEH Finance, as issuers, EFCH and the TCEH
Subsidiaries, as guarantors, and Delaware Trust Company (f/k/a CSC Trust Company
of Delaware), as successor trustee;

 

 

2  As used herein the term “claim” has the meaning ascribed to such term as set
forth in section 101(5) of the Bankruptcy Code.

 

2



--------------------------------------------------------------------------------

  (k) the undersigned beneficial holders or investment advisors or managers for
such beneficial holders or discretionary accounts of such beneficial holders
(collectively, the “Consenting TCEH First Lien Swap Counterparties”) that hold
claims (the “TCEH First Lien Swap Claims”) against the TCEH Debtors arising out
of or related to the interest rate swaps entered into by TCEH and secured by a
first lien on the same collateral as the TCEH Credit Agreement Claims and TCEH
First Lien Note Claims;

 

  (l) the undersigned beneficial holders or investment advisors or managers for
such beneficial holders or discretionary accounts of such beneficial holders
(collectively, the “Consenting TCEH First Lien Commodity Hedge Counterparties,”
and together with the Consenting TCEH First Lien Lenders, Consenting TCEH First
Lien Noteholders and Consenting TCEH First Lien Swap Counterparties, the
“Consenting TCEH First Lien Creditors”) that hold claims (the “TCEH First Lien
Commodity Hedge Claims,” and together with the TCEH Credit Agreement Claims,
TCEH First Lien Note Claims and TCEH First Lien Swap Claims, the “TCEH First
Lien Claims”) against the TCEH Debtors arising out of or related to the
commodity hedges entered into by TCEH and secured by a first lien on the same
collateral as the TCEH Credit Agreement Claims and TCEH First Lien Note Claims;

 

  (m) the undersigned beneficial holders or investment advisors or managers for
such beneficial holders or discretionary accounts of such beneficial holders
(collectively, the “Consenting TCEH Unsecured Noteholders”) that hold claims
(the “TCEH Unsecured Note Claims”) against the TCEH Debtors arising out of the
10.25% Fixed Senior Notes due 2015 (including Series B) and 10.50%/11.25% Senior
Toggle Notes due 2016 issued pursuant to that certain Indenture dated as of
October 31, 2007 by and among, inter alia, TCEH and TCEH Finance, as issuers,
and EFCH and the TCEH Subsidiaries, as guarantors, and Law Debenture Trust
Company of New York, as successor indenture trustee to The Bank of New York
Mellon (the “TCEH Unsecured Notes Indenture Trustee”);

 

  (n) the undersigned beneficial holders or investment advisors or managers for
such beneficial holders or discretionary accounts of such beneficial holders
(collectively, the “Consenting TCEH Second Lien Noteholders,” and together with
the Consenting TCEH First Lien Creditors and the Consenting TCEH Unsecured
Noteholders, the “Consenting TCEH Creditor Parties”) that hold claims (the “TCEH
Second Lien Note Claims,” and, together with the TCEH Unsecured Note Claims, the
“TCEH Note Claims”) against the TCEH Debtors arising out of the 15.0% Fixed
Senior Secured Second Lien Notes due 2021 (including Series B) issued pursuant
to that certain Indenture dated as of October 6, 2010, by and among, inter alia,
TCEH and TCEH Finance, as issuers, EFCH and the TCEH Subsidiaries, as
guarantors, and Wilmington Savings Fund Society, as successor indenture trustee
to The Bank of New York Mellon; and

 

  (o) the statutory committee of unsecured creditors of the TCEH Debtors and EFH
Corporate Services appointed in the Chapter 11 Cases pursuant to section 1102 of
the Bankruptcy Code by the U.S. Trustee on May 13, 2014 (the “TCEH Official
Committee”).

 

3



--------------------------------------------------------------------------------

Each Debtor, each Investor Party, each Consenting Interest Holder, each
Consenting TCEH First Lien Creditor, each Consenting TCEH Unsecured Noteholder,
each Consenting TCEH Second Lien Noteholder, the TCEH Official Committee, and,
solely with respect to Sections 6.1 and 12.4 of this Agreement, the TCEH First
Lien Agent is referred to herein as a “Party” and are collectively referred to
herein as the “Parties.”

RECITALS

WHEREAS, on April 29, 2014, the Debtors commenced chapter 11 cases in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) by
filing voluntary petitions for relief under chapter 11 of title 11 of the United
States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), which chapter 11
cases are being jointly administered and are captioned In re Energy Future
Holdings Corp., et al., Case No. 14-10979 (CSS) (the “Chapter 11 Cases”);

WHEREAS, on April 13, 2015, the Debtors filed in the Chapter 11 Cases the Joint
Plan of Reorganization of Energy Future Holdings Corp., et al., Pursuant to
Chapter 11 of the Bankruptcy Code [D.I. 4142] and related disclosure statement,
and on July 23, 2015, the Debtors filed in the Chapter 11 Cases the Amended
Joint Plan of Reorganization of Energy Future Holdings Corp., et al., Pursuant
to Chapter 11 of the Bankruptcy Code [D.I. 5078] and a related disclosure
statement; and on August 3, 2015, the Debtors, with the approval of the
Disinterested Directors, filed in the Chapter 11 Cases the Second Amended Joint
Plan of Reorganization of Energy Future Holdings Corp., et al., Pursuant to
Chapter 11 of the Bankruptcy Code [D.I. 5197] (the “Initial Plan”);

WHEREAS, certain of the Parties have been engaged in good faith negotiations
with each other regarding the terms of an alternative transaction or
transactions (the “Restructuring Transactions”) to be implemented through a
joint plan of reorganization for the Debtors in the form attached hereto as
Exhibit A (as such plan may be amended from time to time in accordance with this
Agreement, the “Plan”), which would amend the Initial Plan;

WHEREAS, the Plan provides, among other things, that (a) certain distributions
to be made thereunder will be funded, in part, from (i) the proceeds of equity
investments to be made in Parent and OV2 by the Investor Parties with respect to
the indirect acquisition (“Oncor Acquisition”) by Parent and OV2 of Oncor
Electric Delivery Company LLC (“Oncor”), a non-Debtor indirect subsidiary of EFH
and EFIH, and (ii) proceeds from an offering of rights to purchase a portion of
the common equity of Parent (the “Rights Offering”), provided, that as a
condition of participating in the Rights Offering, any person (whether or not a
Party to this Agreement) that elects to purchase the common equity of Parent
pursuant to the Rights Offering shall affirm that such person is making its own
investment decision, which is not being made in conjunction with the investment
decision of any other person to acquire a predetermined percentage of Parent or
EFH; (b) holders of TCEH First Lien Claims will receive, inter alia, 100% of the
Reorganized TCEH Common Stock following the Preferred Stock Sale through a
tax-free spin-off (the “Spin-Off”) of Reorganized TCEH (as defined in

 

4



--------------------------------------------------------------------------------

the Plan); and (c) after the Spin-Off, EFH will merge with and into Parent (the
“Merger”) pursuant to the Purchase Agreement and Agreement and Plan of Merger,
substantially in the form attached hereto as Exhibit B (the “Merger Agreement”);

WHEREAS, (a) the Investor Parties have agreed in accordance with and subject to
the terms and conditions set forth in the Equity Commitment Letter,
substantially in the form attached hereto as Exhibit C (the “Equity Commitment
Letter”) to provide equity financing, on a several and not joint basis, to fund
the Oncor Acquisition, and (b) the Creditor-Investor Parties have further agreed
in accordance with and subject to the terms and conditions set forth in the
Backstop Agreement, substantially in the form attached hereto as Exhibit D (the
“Backstop Agreement”) to backstop the Rights Offering;

WHEREAS, on September 16, 2014 the parties executed, and the Bankruptcy Court
so-ordered, the Stipulation and Agreed Order Regarding a Protocol for Certain
Case Matters [D.I. 2051] (the “Case Matters Protocol”), as amended by the
Stipulation and Agreed Order Extending Dates in Order Regarding a Protocol for
Certain Case Matters [D.I. 2760], dated November 13, 2014, the Stipulation and
Agreed Order Extending Dates in Order Regarding a Protocol for Certain Case
Matters [D.I. 4012], dated March 31, 2015, and the Stipulation and Agreed Order
Extending Dates in Order Regarding a Protocol for Certain Case Matters
[D.I. 5057], dated July 21, 2015, which impose a process to govern the
investigation and filing by parties in interest of motions seeking standing to
commence certain claims and causes of action;

WHEREAS, on February 19, 2015, the (a) TCEH Official Committee filed the Motion
of the Official Committee of Unsecured Creditors for Entry of an Order Granting
Exclusive Standing and Authority to Commence, Prosecute, and Settle Certain
Claims for Declaratory Judgment, Avoidance and Recovery of Liens, Security
Interests, Obligations, Fees, and Interest Payments, and Disallowance of Claims
[D.I. 3593] (the “TCEH Official Committee Standing Motion”), (b) ad hoc group of
holders of TCEH Unsecured Note Claims filed the Motion of the Ad Hoc Group of
TCEH Unsecured Noteholders for Entry of an Order Granting Standing and Authority
to Commence, Prosecute, and Settle Certain Claims for Declaratory Judgment,
Avoidance and Recovery of Liens, Security Interests, Obligations, Fees, and
Interest Payments, and Disallowance of Claims [D.I. 3603] (the “TCEH Ad Hoc
Standing Motion”), and (c) the statutory committee of unsecured creditors of
EFH, EFIH, EFIH Finance, and EECI, Inc. appointed in the Chapter 11 Cases
pursuant to section 1102 of the Bankruptcy Code by the U.S. Trustee on
October 27, 2014 (the “EFH Official Committee”) filed the Motion of the EFH
Official Committee for Entry of an Order Granting Derivative Standing and
Authority to Prosecute and Settle Claims on Behalf of the Luminant Debtors’
Estates [D.I. 3605] (the “EFH Official Committee Standing Motion,” and together
with the TCEH Official Committee Standing Motion and the TCEH Ad Hoc Standing
Motion, the “TCEH First Lien Standing Motions”);

WHEREAS, in accordance with the Case Matters Protocol, on March 31, 2015, and on
April 30, 2015, the TCEH Official Committee sent a letter to the Debtors
identifying general categories of alleged claims and causes of action, including
against other Debtors, the TCEH Debtors’ and the other Debtors’ directors and
officers, and the Sponsors, belonging to the TCEH Debtors’ estates that the TCEH
Official Committee may seek standing to pursue,

 

5



--------------------------------------------------------------------------------

including claims and causes of action for fraudulent transfers under state law
and sections 544 and 548 of the Bankruptcy Code, preferential transfers under
section 547 of the Bankruptcy Code, breach of fiduciary duty, aiding and
abetting breach of fiduciary duty, breach of contract, and/or unjust enrichment
(the “TCEH Committee Litigation Letters”);

WHEREAS, in accordance with the Case Matters Protocol, on April 30, 2015, the
TCEH Unsecured Group sent a letter to counsel to the Debtors identifying general
categories of alleged inter-Debtor and other claims and causes of action,
including against other Debtors, the TCEH Debtors’ and the other Debtors’
directors and officers, and the Sponsors, belonging to the TCEH Debtors’ estates
that the TCEH Unsecured Group may seek standing to pursue, including claims and
causes of action for fraudulent transfers under state law and sections 544 and
548 of the Bankruptcy Code, preferential transfers under section 547 of the
Bankruptcy Code, breaches of fiduciary duty, aiding and abetting breaches of
fiduciary duty, breaches of contract, and unjust enrichment (the “TCEH Unsecured
Group Litigation Letter,” and together with the TCEH Committee Litigation
Letters, the “Litigation Letters”);

WHEREAS, certain of the Parties also have been engaged in good faith
negotiations with each other regarding the terms of a settlement of, among other
things, (a) claims against the Consenting Interest Holders and affiliates
thereof, (b) claims against the holders of TCEH First Lien Claims, including
those described in the TCEH First Lien Standing Motions, and (c) certain
intercompany claims by and between the Debtors, and such Parties have reached
agreement with each other with respect to such settlement (the “Claims
Settlement”), including the releases of such claims, on the terms and conditions
set forth in the Settlement Agreement, to which this Agreement is attached as an
exhibit (the “Settlement Agreement”);

WHEREAS, the Parties desire to pursue and support the Plan and Restructuring
Transactions and the Claims Settlement in accordance with the terms of this
Agreement;

WHEREAS, the Debtors, the Creditor-Investor Parties, the Consenting Interest
Holders, the Consenting TCEH Creditor Parties, and the TCEH Official Committee
also have been engaged in good faith negotiations with each other regarding
certain terms of any alternative restructuring transaction that certain of such
Parties would support pursuant to the terms of this Agreement if the Plan is not
consummated, which terms are set forth in Section 6.1 hereof (any one or more
alternative restructuring transactions, plans of reorganization, sales,
liquidations, or structured dismissals containing or otherwise implementing, and
not inconsistent with, such terms that are either filed by the Debtors or filed
or supported by the Required TCEH First Lien Creditors (as defined below), an
“Alternative Restructuring”);

WHEREAS, the Debtors, the Consenting Interest Holders, the Consenting TCEH
Creditor Parties, and the TCEH Official Committee will pursue and/or support an
Alternative Restructuring in accordance with the terms of this Agreement; and

WHEREAS, certain of the Parties entered into a plan support agreement, dated as
of August 9, 2015, and desire to amend and restate such plan support agreement
in accordance with the terms thereof as set forth in this Agreement.

 

6



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Party, intending
to be legally bound, agrees as follows:

Section 1. Effective Date of Agreement.

This Agreement shall be immediately effective and binding on each Party, other
than the Debtors, upon the execution and delivery by such Party to the other
Parties, pursuant to Section 14.8 hereof, of a signature page of this Agreement,
whether such execution or delivery occurs before or after the filing of this
Agreement with the Bankruptcy Court; provided, however, that this Agreement
shall become effective and binding with respect to the Debtors upon the date of
entry by the Bankruptcy Court of the PSA Approval Order (as defined below).

For the avoidance of doubt, subject to the Parties rights under Section 12, the
Parties (other than the Debtors, to the extent set forth in this Section 1)
shall be bound to this Agreement on the Agreement Effective Date whether or not
the Bankruptcy Court enters the Settlement Order, the Disclosure Statement
Order, the Rights Offering Procedures Order, the Alternative APA Order, the
Confirmation Order, the Approval Order, the Alternative Plan Disclosure
Statement Order, or the Alternative Plan Confirmation Order (all as defined
below). Notwithstanding the occurrence of a Plan Support Termination Event, a
Party’s obligations with respect to an Alternative Restructuring pursuant to,
inter alia, Section 5 will remain in full force and effect unless and until such
Party’s obligations under this Agreement are terminated pursuant to Section 12.

Section 2. Exhibits Incorporated by Reference.

Each of the exhibits attached hereto is expressly incorporated herein and made a
part of this Agreement, and all references to this Agreement shall include the
exhibits hereto. In the event of any inconsistency between this Agreement and
the Plan, the Plan shall govern. In the event of any inconsistency between this
Agreement (without reference to the exhibits) and the exhibits other than the
Plan, this Agreement (without reference to the exhibits) shall govern. In the
event of any inconsistency between this Agreement and any Alternative Plan or
Alternative APA, the Alternative Plan or Alternative APA, as applicable, shall
govern; provided, however, for the avoidance of doubt, any Alternative Plan or
Alternative APA shall contain or otherwise implement the Required Alternative
Terms (as defined below).

Section 3. Definitive Documentation.

 

3.1 Definitive Documents With Respect to the Restructuring Transactions.

The definitive documents and agreements governing the Plan and Restructuring
Transactions (collectively, the “Definitive Restructuring Documents”) shall
include:

(a) (i) the Settlement Agreement, (ii) the motion to approve the Claims
Settlement, the Debtors’ entry into the Settlement Agreement, and the Debtors’
performance of their obligations thereunder (the “Settlement Motion”), and
(iii) the order of the Bankruptcy Court approving the relief requested in the
Settlement Motion (the “Settlement Order”);

 

7



--------------------------------------------------------------------------------

(b) the motion to approve the Debtors’ entry into and performance under this
Agreement, and the order of the Bankruptcy Court approving the Debtors’ entry
into and performance under this Agreement (the “PSA Approval Order”), which may
only be entered following entry of the Amended Cash Collateral Order (as defined
in Section 10 of this Agreement) by the Bankruptcy Court, unless otherwise
agreed by the Debtors;

(c) the motion to approve the Backstop Agreement, the Merger Agreement, and
related agreements, and the Debtors’ performance of their obligations thereunder
(the “Approval Motion”) and the order of the Bankruptcy Court approving the
relief requested in the Approval Motion (the “Approval Order”);

(d) the Plan and each document or agreement contemplated in connection with
consummation of the Plan, including the Backstop Agreement, the Merger
Agreement, the Tax Matters Agreement, substantially in the form attached hereto
as Exhibit E, and all related agreements contemplated by the foregoing;

(e) the order of the Bankruptcy Court confirming the Plan and authorizing all of
the transactions and agreements contemplated by the Plan (the “Confirmation
Order”);

(f) the disclosure statement relating to the Plan (the “Disclosure Statement”),
the other solicitation materials in respect of the Plan (the “Solicitation
Materials,” which shall include the Disclosure Statement), and the order entered
by the Bankruptcy Court approving the Solicitation Materials as containing,
among other things, “adequate information” as required by section 1125 of the
Bankruptcy Code (the “Disclosure Statement Order”);

(g) the Equity Commitment Letter for each Investor Party listed therein;

(h) the materials and procedures for solicitation of the Rights Offering (the
“Rights Offering Procedures”), including the registration statement and related
documents and materials to be filed with the Securities and Exchange Commission
in connection therewith, the motion to approve the Rights Offering Procedures
(the “Rights Offering Motion”), and the order of the Bankruptcy Court granting
the Rights Offering Motion and approving the Rights Offering Procedures (the
“Rights Offering Procedures Order”);

(i) the commitment letters with respect to the Reorganized EFIH Debt Facilities
(the “Debt Commitment Letters”) and all Reorganized EFIH Debt Documents;

(j) the Reorganized TCEH Debt Documents and any commitment letters with respect
thereto; and

(k) all other documents that will comprise supplements to the Plan.

 

8



--------------------------------------------------------------------------------

Certain of the Definitive Restructuring Documents remain subject to negotiation
and completion and shall, upon completion, contain terms, conditions,
representations, warranties, and covenants consistent with the terms of this
Agreement, and shall otherwise be in form and substance reasonably acceptable to
the Debtors, the Consenting Interest Holders, the Required Investor Parties, the
Required TCEH Creditor Parties, and the TCEH Official Committee; provided,
however, that if the proposed terms, conditions, representations, warranties,
and covenants of such Definitive Restructuring Document would have a material,
disproportionate, and adverse effect on any Party (in any capacity) relative to
any other Party, then the consent of each such disproportionately affected Party
shall also be required to complete such Definitive Restructuring Document. Each
Party agrees that it shall act in good faith and use and undertake all
commercially reasonable efforts to negotiate and finalize the terms of the
Definitive Restructuring Documents.

For the avoidance of doubt, and in addition to any provision in any of the
underlying operative documents, once the Definitive Restructuring Documents have
been finalized pursuant to this Section 3.1, such documents shall not be further
amended, supplemented, or modified in any material respect without the consent
(not to be unreasonably withheld) of the Debtors, the Consenting Interest
Holders, the Required Investor Parties (as defined below), the Required TCEH
Creditor Parties (as defined below), and the TCEH Official Committee; provided,
however, that if the proposed modification, amendment, or supplement has a
material, disproportionate, and adverse effect on any Party (in any capacity)
relative to any other Party, then the consent of each such disproportionately
affected Party shall also be required to effectuate such modification,
amendment, or supplement. Notwithstanding the foregoing, no Party’s consent
shall be required under this Agreement to amend the Equity Commitment Letter to
reflect a reduction or transfer of an Investment Commitment (as defined in the
Equity Commitment Letter) in accordance with the Equity Commitment Letter, to
amend the Guarantee to reflect a reduction or transfer or assignment thereunder
in accordance with the Guarantee or to amend the Backstop Agreement to reflect a
reduction or transfer of a Backstop Commitment (as defined in the Backstop
Agreement) in accordance with the Backstop Agreement, each of which amendments
shall be governed solely by the Equity Commitment Letter, the Guarantee, and the
Backstop Agreement, respectively. For purposes of this Agreement, (a) “Required
Investor Parties” shall mean at least 50.10% in number of unaffiliated Investor
Parties holding in the aggregate at least 66.67% in amount of the aggregate
amount of (i) “Investment Commitments” (as defined in the Equity Commitment
Letter) set forth on Exhibit A to the Equity Commitment Letter (as amended from
time to time in accordance therewith and with this Agreement) and (ii) “Backstop
Commitments” (as defined in the Backstop Agreement) set forth on Schedule 1 to
the Backstop Agreement (as amended from time to time in accordance therewith and
with this Agreement), provided, however, that on and after the date that the
Merger Agreement is executed by the parties thereto, “Required Investor Parties”
shall mean Parent; (b) “Required TCEH Unsecured Noteholders” shall mean at least
three unaffiliated Consenting TCEH Unsecured Noteholders holding in the
aggregate at least 50.1% in principal amount of the aggregate principal amount
of the TCEH Unsecured Note Claims held by the Consenting TCEH Unsecured
Noteholders at such time; (c) “Required TCEH First Lien Creditors” shall mean at
least five unaffiliated Consenting TCEH First Lien Creditors that are members of
the TCEH First Lien Ad Hoc Committee holding in the aggregate at least 50.1% in
principal amount of the aggregate principal amount of the TCEH First Lien Claims
held by the Consenting TCEH First Lien Creditors that are members of the TCEH
First Lien Ad Hoc Committee at such time; (d) “Required TCEH Second Lien
Noteholders” shall mean at least two unaffiliated Consenting

 

9



--------------------------------------------------------------------------------

TCEH Second Lien Noteholders holding in the aggregate at least 50.1% in
principal amount of the aggregate principal amount of the TCEH Second Lien Note
Claims held by the Consenting TCEH Second Lien Noteholders at such time; and
(e) “Required TCEH Creditor Parties” shall mean, collectively, the Required TCEH
Unsecured Noteholders, the Required TCEH First Lien Creditors, and the Required
TCEH Second Lien Noteholders.

 

3.2 Definitive Documents With Respect to an Alternative Restructuring.

The definitive documents and agreements governing an Alternative Restructuring
(collectively, the “Alternative Restructuring Documents”) shall include:

(a) a plan of reorganization (an “Alternative Plan”), asset purchase agreement
or other similar document or agreement that effectuates an Alternative
Restructuring (an “Alternative APA”), and each other document or agreement
contemplated in connection with consummation of an Alternative Restructuring,
provided, for the avoidance of doubt, that any Alternative Plan may be
incorporated into the Plan at any time during the Alternative Restructuring
Support Period;

(b) if an Alternative Restructuring is to be consummated pursuant to an
Alternative Plan, the order of the Bankruptcy Court confirming the Alternative
Plan and authorizing all of the transactions and agreements contemplated by the
Alternative Plan (the “Alternative Plan Confirmation Order”), and all pleadings
in support of entry of the Alternative Plan Confirmation Order;

(c) if an Alternative Restructuring is to be consummated pursuant to an
Alternative Plan, the disclosure statement relating to the Alternative Plan (the
“Alternative Plan Disclosure Statement”), the other solicitation materials in
respect of Alternative Plan (the “Alternative Plan Solicitation Materials,”
which shall include the Alternative Plan Disclosure Statement), the motion to
approve the Alternative Plan Disclosure Statement (if any), and the order
entered by the Bankruptcy Court approving the Alternative Plan Solicitation
Materials as containing, among other things, “adequate information” as required
by section 1125 of the Bankruptcy Code (the “Alternative Plan Disclosure
Statement Order”); provided, however, for the avoidance of doubt, that, at any
time during the Alternative Restructuring Support Period, the Alternative Plan
Disclosure Statement Order may be incorporated in the Disclosure Statement
Order, the Alternative Plan Solicitation Materials may be incorporated in the
Plan Solicitation Materials, and the Alternative Plan Confirmation Order may be
incorporated in the Confirmation Order;

(d) if an Alternative Restructuring is to be consummated pursuant to an
Alternative APA, the order(s) of the Bankruptcy Court approving such Alternative
APA and authorizing all of the transactions, agreements, and relief contemplated
by the Alternative APA (the “Alternative APA Order”), and all pleadings in
support of entry of the Alternative APA Order;

(e) the Settlement Agreement and Settlement Order; and

(f) all other documents that will comprise supplements to the Alternative Plan.

 

10



--------------------------------------------------------------------------------

Certain of the Alternative Restructuring Documents remain subject to negotiation
and completion and shall, upon completion, contain terms, conditions,
representations, warranties, and covenants consistent with the terms of this
Agreement, including the Required Alternative Terms. So long as the Alternative
Restructuring Documents contain or otherwise implement and are not inconsistent
with the Required Alternative Terms, such Alternative Restructuring Documents
shall be deemed to be acceptable for all purposes to the Consenting Interest
Holders, the Consenting TCEH Unsecured Noteholders, the Consenting TCEH Second
Lien Noteholders, and the TCEH Official Committee. For the avoidance of doubt,
and notwithstanding any provision to the contrary in any of the underlying
operative documents, once the Alternative Restructuring Documents have been
finalized pursuant to this Section 3.2, such documents shall not be further
amended, supplemented or modified in any material respect without the consent
(not to be unreasonably withheld) of the Debtors and the Required TCEH First
Lien Creditors; provided, however, that if the proposed modification, amendment,
or supplement has a material, disproportionate, and adverse effect on any Party
(in any capacity), then the consent of each such disproportionately affected
Party shall also be required to effectuate such modification, amendment, or
supplement; provided further, however, that if the Debtors did not file or
support the Alternative Restructuring to which such Alternative Restructuring
Documents pertain, then the Debtors’ consent shall not be required to amend,
supplement or modify such Alternative Restructuring Documents. Each Consenting
Interest Holder, each Consenting TCEH Creditor Party and the TCEH Official
Committee agrees that it shall act in good faith and use and undertake all
commercially reasonable efforts to take such actions as are reasonably necessary
to finalize the terms of the Alternative Restructuring Documents.

Section 4. Commitments Regarding the Plan and Restructuring Transactions.

 

4.1 Commitments of the Investor Parties, Consenting Interest Holders, and
Consenting TCEH Creditor Parties.

During the period beginning on the Agreement Effective Date and ending on the
earlier to occur of the Plan Support Termination Date (as defined in Section 11
hereof) and the Agreement Termination Date (as defined in Section 12 hereof)
applicable to the Party (such period, the “Plan Support Effective Period”), each
Investor Party, Consenting Interest Holder, and Consenting TCEH Creditor Party
agrees that:

(a) subject to receipt of the Disclosure Statement approved by the Bankruptcy
Court as containing “adequate information” as such term is defined in section
1125 of the Bankruptcy Code, and the other Solicitation Materials approved by
the Bankruptcy Court, it shall:

(i) to the extent a class of claims or interests against or in the Debtors (the
“Debtor Claims/Interests”) is permitted to vote to accept or reject the Plan,
vote each such claim or interest it holds in such class to accept the Plan by
delivering its duly executed and completed ballot(s) accepting the Plan on a
timely basis following the commencement of the solicitation;

 

11



--------------------------------------------------------------------------------

(ii) to the extent it is permitted to elect whether to opt out of the releases
set forth in the Plan, not elect to opt out of the releases set forth in the
Plan by timely delivering its duly executed and completed ballot(s) indicating
such election; and

(iii) not change or withdraw (or cause to be changed or withdrawn) any such vote
or election;

(b) it shall (i) use commercially reasonable efforts to assist the Debtors in
obtaining entry of the Settlement Order, the Scheduling Order Amendments, the
PSA Approval Order, the Approval Order, the Disclosure Statement Order, the
Rights Offering Procedures Order, and the Confirmation Order and consummation of
the Plan as soon as reasonably practicable in accordance with the Bankruptcy
Code and on terms consistent with this Agreement, including within the time
frames contemplated in this Agreement, and (ii) execute and deliver any other
agreements reasonably required to effectuate and consummate the Plan and
Restructuring Transactions;

(c) it shall not directly or indirectly, or encourage any other entity to
directly or indirectly, (i) object to, delay, impede, or take any other action
or any inaction to interfere with the acceptance, implementation, consummation,
or amendment (whether before or after confirmation, provided that such amendment
is consistent with this Agreement, including Section 13) of the Plan and
Restructuring Transactions and the Claims Settlement; (ii) propose, file,
support, vote for, or take any other action in furtherance of any restructuring,
workout, plan of arrangement, or plan of reorganization for the Debtors other
than the Plan, including, for the avoidance of doubt, making or supporting any
filings with the Bankruptcy Court or any regulatory agency, including the Public
Utility Commission of Texas (the “PUCT”) and the United States Nuclear
Regulatory Commission (the “NRC”), or making or supporting any press release,
press report or comparable public statement, or filing with respect to any
restructuring, workout, plan of arrangement, or plan of reorganization for the
Debtors other than the Plan; or (iii) exercise any right or remedy for the
enforcement, collection, or recovery of any claim against the Debtors or any
direct or indirect subsidiaries of the Debtors that are not Debtors other than
as expressly permitted by the Plan, the Merger Agreement, and the Settlement
Agreement; provided, however, that notwithstanding the foregoing, (Y) each Party
may file with the Bankruptcy Court all documents necessary to obtain approval of
this Agreement and the Claims Settlement and entry of the Scheduling Order
Amendments, PSA Approval Order, the Approval Order, and the Settlement Order,
and (Z) each Party (subject to Section 4.4 with respect to the Investor Parties)
may, during and after the Plan Support Effective Period, (I) solicit from (other
than within the meaning of 11 U.S.C. § 1125), and negotiate with the Debtors
and/or their other stakeholders, facilitate, and document the other terms of an
Alternative Restructuring, (II) solicit from (other than within the meaning of
11 U.S.C. § 1125) and negotiate with the Debtors and/or their other
stakeholders, facilitate, and document the terms of another plan or other
restructuring transaction that contains the Required Alternative Terms, and
(III) solicit from and enter into an agreement or agreements with the Debtors
and/or their other stakeholders regarding support for and/or financing of such
Alternative Restructuring or other restructuring so long as entering into such
agreement or agreements does not violate such Party’s commitments and
obligations under this Agreement; provided, however, that each Party shall use
commercially reasonable efforts (x) to keep confidential any solicitation,
negotiation, facilitation, and documentation by such Party of an Alternative
Restructuring and (y) to enter into a confidentiality agreement with any

 

12



--------------------------------------------------------------------------------

counterparty to any agreement regarding support for and/or financing of an
Alternative Restructuring, which confidentiality agreement provides that the
existence and material terms of such Alternative Restructuring shall be kept
confidential and shall not be publicly disclosed, except in each case to the
extent required by applicable law or pursuant to such confidentiality agreements
(including any “cleansing” provisions set forth in such confidentiality
agreements) as determined by such Party in its sole and absolute discretion, and
the Parties each waive any right to challenge such a determination made by any
other Party;

(d) it (i) shall refrain from supporting the allowance or payment of any
make-whole claim on account of the prepayment, repayment, or other redemption of
any debt incurred by EFH or EFIH or their predecessors and (ii) shall not
object, encourage others to object, or support any objection to the payment of
postpetition interest (if any) at the Federal Judgment Rate to any of the
unsecured creditors of EFH, EFIH, or EFIH Finance; provided, however, for the
avoidance of doubt, nothing in this Agreement shall or shall be deemed to be an
agreement by a Party that holds claims or interests in a particular class of
claims or interests under the Plan to accept a treatment of such claims or
interests under the Plan that is different from or less favorable than the
treatment provided to other claims or interests in the same such class under the
Plan; provided further, that any offer made by a Party (including, for the
avoidance of doubt, the Debtors) to holders of any unsecured claims against EFH,
EFIH, or EFIH Finance in settlement or compromise of disputes relating to any
make-whole claim on account of the prepayment, repayment or other redemption of
any debt incurred by EFH or EFIH or payment of postpetition interest at the
Federal Judgment Rate with respect to such debt shall also be made, on terms no
less favorable (including with respect to the dates between which such holders
may consider such offer), to any Investor Party, Consenting Interest Holder, or
Consenting TCEH Creditor Party that is a holder of the same type of unsecured
claim against EFH, EFIH, or EFIH Finance;

(e) in the case of the Investor Parties, without limiting the last sentence of
Section 9.9(a) of the Merger Agreement, it shall use commercially reasonable
efforts to consummate the registration of common equity of Parent in connection
with the Rights Offering and the funding of the proceeds of the Rights Offering
and the equity financings contemplated by the Backstop Agreement and the Equity
Commitment Letter into the Escrow Account (as such term is defined in the
Backstop Agreement) as soon as practicable in accordance with the terms and
conditions of the Backstop Agreement and the Equity Commitment Letter; and

(f) it shall not direct any administrative agent, collateral agent, or indenture
trustee (as applicable) to take any action inconsistent with such Party’s
respective obligations under this Agreement, and if any applicable
administrative agent, collateral agent, or indenture trustee takes any action
inconsistent with a Party’s obligations under this Agreement, such Party shall
promptly direct such administrative agent, collateral agent, or indenture
trustee to cease and refrain from taking any such action; provided, however,
that GSO and Avenue shall not be required to (i) direct any trustee with respect
to their E-Side Claims (as defined below) to take any action that would be
materially adverse to such claims, or (ii) affirmatively take any action under
Section 4.1(b) above that would be materially adverse to such E-Side Claims,
provided, further, however, that such Parties shall take no action in opposition
of or otherwise inconsistent with the terms of the Settlement Agreement, whether
or not approved by the Bankruptcy Court.

 

13



--------------------------------------------------------------------------------

4.2 Commitments of the TCEH Official Committee.

During the Plan Support Effective Period, the TCEH Official Committee, in its
capacity as a fiduciary for the unsecured creditors of the TCEH Debtors and EFH
Corporate Services, agrees that:

(a) it shall (i) use commercially reasonable efforts to assist the Debtors in
obtaining entry of the Settlement Order, the PSA Approval Order, the Approval
Order, the Disclosure Statement Order, the Rights Offering Procedures Order, and
the Confirmation Order and consummation of the Plan as soon as reasonably
practicable in accordance with the Bankruptcy Code and on terms consistent with
this Agreement, including within the timeframes contemplated by this Agreement,
and (ii) execute and deliver any other agreements reasonably required to
effectuate and consummate the Plan and Restructuring Transactions;

(b) it shall not directly or indirectly, or encourage any other entity to
directly or indirectly, (i) object to, delay, impede, or take any other action
or any inaction to interfere with the acceptance, implementation, consummation
or amendment (whether before or after confirmation, provided that such amendment
is consistent with this Agreement, including Section 13) of the Plan and
Restructuring Transactions and the Claims Settlement; (ii) propose, file,
support, or take any other action in furtherance of any restructuring, workout,
plan of arrangement, or plan of reorganization for the Debtors other than the
Plan, including, for the avoidance of doubt, making or supporting any filings
with the Bankruptcy Court or any regulatory agency, including the PUCT and the
NRC, or making or supporting any press release, press report or comparable
public statement, or filing with respect to any restructuring, workout, plan of
arrangement, or plan of reorganization for the Debtors other than the Plan; or
(iii) exercise any right or remedy for the enforcement, collection, or recovery
of any claim against the Debtors or any direct or indirect subsidiaries of the
Debtors that are not Debtors other than as expressly permitted by the Plan and
the Settlement Agreement; provided, however, that notwithstanding the foregoing,
(Y) each Party may file with the Bankruptcy Court all documents necessary to
obtain approval of this Agreement and the Claims Settlement and entry of the PSA
Approval Order, the Approval Order, and the Settlement Order and (Z) each Party
(subject to Section 4.4 with respect to the Investor Parties) may, during and
after the Plan Support Effective Period, (I) solicit from (other than within the
meaning of 11 U.S.C. § 1125), and negotiate with the Debtors and/or their other
stakeholders, facilitate, and document the other terms of an Alternative
Restructuring, (II) solicit from (other than within the meaning of 11 U.S.C. §
1125) and negotiate with the Debtors and/or their other stakeholders,
facilitate, and document the terms of another plan or other restructuring
transaction that contains the Required Alternative Terms, and (III) solicit from
and enter into an agreement or agreements with the Debtors and/or their other
stakeholders regarding support for and/or financing of such Alternative
Restructuring or other restructuring so long as entering into such agreement or
agreements does not violate such Party’s commitments and obligations under this
Agreement; provided, however, that each Party shall use commercially reasonable
efforts (x) to keep confidential any solicitation, negotiation, facilitation,
and documentation by such Party of an Alternative Restructuring and (y) to enter
into a confidentiality agreement with any counterparty to any agreement
regarding support for and/or financing of an Alternative Restructuring, which
confidentiality agreement provides that the existence and material terms of such
Alternative Restructuring shall be kept confidential and shall not be

 

14



--------------------------------------------------------------------------------

publicly disclosed, except in each case to the extent required by applicable law
or pursuant to such confidentiality agreements (including any “cleansing”
provisions set forth in such confidentiality agreements) as determined by such
Party in its sole and absolute discretion, and the Parties each waive any right
to challenge such a determination made by any other Party; provided, further,
however, that nothing in this Agreement shall affect the obligations of the TCEH
Official Committee, if any, to coordinate discovery propounded in connection
with confirmation pursuant to the Order (A) Scheduling Certain Hearing Dates and
Deadlines, (B) Establishing Certain Protocols in Connection with the
Confirmation of Debtors’ Plan of Reorganization, and (C) Revising Certain Dates
in the Disclosure Statement Scheduling Order [D.I. 4916]; and

(c) it shall (i) refrain from supporting the allowance or payment of any
make-whole claim on account of the prepayment, repayment, or other redemption of
any debt incurred by EFH or EFIH and (ii) not object, encourage others to
object, or support any objection to the payment of postpetition interest (if
any) at the Federal Judgment Rate to any of the unsecured creditors of EFH,
EFIH, or EFIH Finance.

 

4.3 Commitments of the Debtors.

(a) During the Plan Support Effective Period, the Debtors shall use commercially
reasonable efforts to: (i) file, as soon as reasonably practicable, the Plan
(which shall amend and supersede the Initial Plan), the Disclosure Statement,
and the Settlement Motion; (ii) file, as soon as reasonably practicable, the
motion seeking approval of the Debtors’ entry into and performance under the
Backstop Agreement and the Merger Agreement; (iii) file on or before 28 days
after the Debtors’ execution of this Agreement, the Supplemental Ruling Request
pursuant to Section 10(e) hereof; (iv) take all steps reasonably necessary or
desirable to obtain orders of the Bankruptcy Court (A) on or before
September 30, 2015, approving the Debtors’ entry into and performance under this
Agreement, (B) on or before October 31, 2015, approving the Disclosure
Statement, and (C) on or before December 15, 2015, confirming the Plan, the
Settlement Agreement, and the Debtors’ entry into and performance under the
Settlement Agreement, the Backstop Agreement, and the Merger Agreement; (v) take
all steps reasonably necessary to consummate the Rights Offering and the
registration of common equity of Parent in connection therewith as soon as
practicable, including by providing all assistance and cooperation reasonably
requested by Parent in connection therewith in accordance with EFH’s and EFIH’s
obligations pursuant to Section 8.4 of the Backstop Agreement; (vi) support and
take all steps reasonably necessary or desirable to consummate as soon as
possible, and in any event no later than April 30, 2016 (subject to extension in
accordance with Section 11(g)), the Plan and Restructuring Transactions in
accordance with this Agreement, including the preparation, execution (where
applicable) and filing of the Definitive Restructuring Documents within the
dates provided herein and therein; (vii) execute and deliver any other
agreements reasonably required to effectuate and consummate the Plan and
Restructuring Transactions as soon as reasonably practicable, and in any event
no later than April 30, 2016 (subject to extension in accordance with
Section 11(g)); (vii) take all steps reasonably necessary to obtain any and all
required regulatory and/or third-party approvals for the Restructuring
Transactions as soon as possible, and in any event no later than April 30, 2016
(subject to extension in accordance with Section 11(g)); (ix) take all other
steps reasonably necessary to complete the Restructuring Transactions consistent
with the dates

 

15



--------------------------------------------------------------------------------

provided herein; (x) agree to an indefinite adjournment of any litigation or
requests for standing to pursue litigation, and any related deadlines, with
respect to any claim or cause of action that is proposed to be settled pursuant
to the Plan or the Settlement Agreement, and upon entry of the Settlement Order,
agree to dismissal or withdrawal, with prejudice, of any such litigation or
request; (xi) not object to, delay, impede, or take any other action or any
inaction that is inconsistent with or is intended to interfere with acceptance,
implementation, consummation, or amendment (whether before or after
confirmation, provided that such amendment is consistent with this Agreement,
including Section 13) of the Plan and Restructuring Transactions and the Claims
Settlement; and (xii) not propose, file, support, or take any other action in
furtherance of any restructuring, workout, plan of arrangement, or plan of
reorganization for the Debtors other than the Plan, including, for the avoidance
of doubt, making or supporting any filings with the Bankruptcy Court or any
regulatory agency, including the PUCT, or making or supporting any public
statements with respect to any restructuring, workout, plan of arrangement, or
plan of reorganization for the Debtors other than the Plan; provided, however,
that notwithstanding the foregoing, (Y) the Debtors may file with the Bankruptcy
Court all documents necessary to obtain approval of this Agreement and the
Claims Settlement and entry of the PSA Approval Order, the Approval Order, and
the Settlement Order, and (Z) the Debtors may, during and after the Plan Support
Effective Period, (I) solicit (other than within the meaning of 11 U.S.C. §
1125), negotiate, facilitate, and document the other terms of an Alternative
Restructuring, (II) solicit (other than within the meaning of 11 U.S.C. § 1125),
negotiate, facilitate, and document the terms of another plan or other
restructuring transaction that contains the Required Alternative Terms, and
(III) solicit and enter into an agreement or agreements regarding support for
and/or financing of such Alternative Restructuring or other restructuring so
long as entering into such agreement or agreements does not violate the Debtors’
commitments and obligations under this Agreement; provided, however, that the
Debtors shall use commercially reasonable efforts (x) to keep confidential any
solicitation, negotiation, facilitation, and documentation by the Debtors of an
Alternative Restructuring and (y) to enter into a confidentiality agreement with
any counterparty to any agreement regarding support for and/or financing of an
Alternative Restructuring, which confidentiality agreement provides that the
existence and material terms of such Alternative Restructuring shall be kept
confidential and shall not be publicly disclosed, except in each case to the
extent required by applicable law or pursuant to such confidentiality agreements
(including any “cleansing” provisions set forth in such confidentiality
agreements) as determined by the Debtors in their sole and absolute discretion,
and the Parties each waive any right to challenge such a determination made by
the Debtors. Additionally, during the Plan Support Effective Period, the Debtors
shall use commercially reasonable efforts to substantially complete the process
of reconciling claims prior to the Effective Date of the Plan.

(b) The Debtors, the Investor Parties, Consenting Interest Holders, Consenting
TCEH Creditor Parties, and the TCEH Official Committee represent and warrant to
each of the other Parties that there are no currently effective agreements (oral
or written) or understandings, with respect to any plan of reorganization or
liquidation, proposal, offer, dissolution, winding up, liquidation,
reorganization, merger, consolidation, business combination, joint venture,
partnership, sale of assets or equity interests or restructuring (other than the
Definitive Restructuring Documents, the Alternative Restructuring Documents, and
any other proposals, agreements, or understandings relating to the Plan or an
Alternative Restructuring) involving the Debtors, or any of their assets,
properties or businesses (an

 

16



--------------------------------------------------------------------------------

“Alternative Proposal”). If the Debtors make or receive a written proposal or
expression of interest regarding an Alternative Proposal during the Plan Support
Effective Period that is reasonably likely to lead to a Superior Proposal (as
defined in the Merger Agreement), the Debtors shall promptly notify counsel to
the Parties of any such proposal or expression of interest relating to an
Alternative Proposal, with such notice to include the material terms thereof,
including (unless prohibited by a separate agreement) the identity of the person
or group of persons involved. The Debtors shall promptly furnish counsel to the
Parties with copies of any written offer or other information that they make or
receive relating to an Alternative Proposal and shall keep counsel to the
Parties reasonably informed of any material changes to such Alternative
Proposal. The Debtors shall not enter into any confidentiality agreement with a
party proposing an Alternative Proposal unless such party consents to
identifying and providing to counsel to the Parties (under a reasonably
acceptable confidentiality agreement) the information contemplated under this
Section 4.3(b).

(c) Notwithstanding anything to the contrary in this Agreement, (i) the board of
directors, the board of managers, or any such similar governing body of a Debtor
shall be permitted to take (or permitted to refrain from taking) any action with
respect to the Restructuring Transactions to the extent such board of directors,
board of managers, or such similar governing body determines, in good faith
based upon advice of counsel, that taking such action, or refraining from taking
such action, as applicable, is reasonably required to comply with applicable
law, including its fiduciary duties, and (ii) the officers and employees of the
Debtors shall not be required to take any actions inconsistent with applicable
law.

 

4.4 Commitments Between and Among Investor Parties Regarding Alternative
Restructurings.

During the Plan Support Effective Period, each Investor Party agrees that:
(a) prior to entering into any discussions with any person regarding an
Alternative Restructuring, such Investor Party shall provide to each other
Investor Party (i) written notice of such proposed discussions and (ii) a
reasonable opportunity to participate in any such discussions; and (b) such
Investor Party shall not enter into any agreement regarding an Alternative
Restructuring absent written consent from the other Investor Parties; provided,
however, that this Section 4.4 shall not apply to such discussions or agreements
with any Investor Party to the extent such discussions or agreements relate
solely to such Investor Party’s capacity in an Alternative Restructuring as a
holder of E-Side Claims.

 

4.5 Commitments of the TCEH First Lien Creditors.

During the Plan Support Effective Period and the Alternative Restructuring
Support Period, each Consenting TCEH First Lien Creditor agrees that it shall:
(a) use its commercially reasonable efforts to support an expeditious resolution
of the claims and causes of action set forth in the TCEH First Lien Note
Intercreditor Action (as defined in the Plan); (b) not directly or indirectly,
or encourage any other entity to directly or indirectly, object to, delay,
impede, or otherwise oppose entry of a reasonable scheduling order by the
Bankruptcy Court with respect to the TCEH First Lien Note Intercreditor Action
that provides for the conclusion of briefing and oral argument, if any, on or
prior to November 3, 2015; (c) to the extent it holds any TCEH First Lien Note
Claims, use its commercially reasonable efforts to direct the TCEH First Lien
Notes Trustee (as defined in the Plan) to amend the complaint in

 

17



--------------------------------------------------------------------------------

the TCEH First Lien Note Intercreditor Action as soon as reasonably practicable
to include any claim or cause of action that the TCEH First Lien Creditor
Distributions (as defined in the Plan) should be based on the TCEH First Lien
Creditor Postpetition Interest Allocated Claim Amounts (as defined in the Plan)
(hereinafter referred to as it relates to distributions under the Plan as the
“TCEH First Lien Creditor Plan Distribution Allocation Dispute” and as it
relates to Adequate Protection Payments (as defined in the Cash Collateral
Order) the “TCEH First Lien Creditor Adequate Protection Payment Allocation
Dispute”); and (d) to the extent it holds any TCEH Credit Agreement Claims, not
consent to, and not direct the TCEH First Lien Agent to execute, any amendments,
modifications, waivers, or terminations of the TCEH First Lien Intercreditor
Agreement (as defined in the Plan) that would, directly or indirectly, adversely
affect any of the claims, causes of action, counterclaims, or defenses of the
parties to the TCEH First Lien Creditor Plan Distribution Allocation Dispute or
the TCEH First Lien Creditor Adequate Protection Payment Allocation Dispute,
without the consent of each Consenting TCEH First Lien Creditor; provided,
however, that nothing herein shall limit the ability to assert any defenses or
counterclaims to the complaint or amended complaint or to file any pleading,
motion, or other document in the TCEH First Lien Creditor Plan Distribution
Allocation Dispute or the TCEH First Lien Creditor Adequate Protection Payment
Allocation Dispute; provided, further, however, for the avoidance of doubt,
nothing in this Section 4.5 shall relieve any Consenting TCEH First Lien
Creditor of its obligations under Section 4.1 hereof, and the Parties agree that
nothing with respect to the TCEH First Lien Creditor Plan Distribution
Allocation Dispute or the TCEH First Lien Creditor Adequate Protection Payment
Allocation Dispute is intended to, and no Party shall take any action or
inaction that would cause such disputes to, interfere with or delay in any
material way the confirmation, implementation, and consummation of the Plan and
Restructuring Transactions, including within the time frames contemplated under
this Agreement. Further, in connection with the foregoing commitment contained
in subsection (d) of this Section 4.5, each Consenting TCEH First Lien Lender
represents that it has not previously directed the TCEH First Lien Agent to
execute any amendments, modifications, waivers, or terminations of the TCEH
First Lien Intercreditor Agreement that would adversely affect any of the
claims, causes of action, counterclaims, or defenses of the parties to the TCEH
First Lien Creditor Plan Distribution Allocation Dispute or the TCEH First Lien
Creditor Adequate Protection Payment Allocation Dispute.

Section 5. Commitments Regarding Alternative Restructuring.

 

5.1 Commitments of the Consenting Interest Holders, the Consenting TCEH
Unsecured Noteholders, and the Consenting TCEH Second Lien Noteholders.

During the period if any, beginning on the Plan Support Termination Date (as
defined in Section 11 hereof) and ending on the Agreement Termination Date (as
defined in Section 12 hereof) applicable to the Party (such period, the
“Alternative Restructuring Support Period”), so long as an Alternative
Restructuring contains or otherwise implements, and is not inconsistent with,
the Required Alternative Terms, each Consenting Interest Holder, each Consenting
TCEH Unsecured Noteholder, and each Consenting TCEH Second Lien Noteholder
agrees that:

(a) if an Alternative Restructuring is to be consummated pursuant to an
Alternative Plan, subject to receipt of the Alternative Plan Disclosure
Statement approved by the Bankruptcy Court as containing “adequate information”
as such term is defined in section 1125 of the Bankruptcy Code, and the other
Alternative Plan Solicitation Materials approved by the Bankruptcy Court;

 

18



--------------------------------------------------------------------------------

(i) to the extent a class of Debtor Claims/Interests is permitted to vote to
accept or reject the Alternative Plan, it shall vote each such Debtor
Claim/Interest it holds in such class in the same manner as the Required TCEH
First Lien Creditors vote on such Alternative Plan by delivering its duly
executed and completed ballot(s) on a timely basis following the commencement of
solicitation, in a manner to be agreed upon by the Required TCEH First Lien
Creditors, the Consenting Interest Holders, the Required TCEH Unsecured
Noteholders, and the Required TCEH Second Lien Noteholders;

(ii) to the extent it is permitted to elect whether to opt out of the releases
set forth in the Alternative Plan, it shall not elect to opt out of the releases
set forth in the Alternative Plan by timely delivering its duly executed and
completed ballot(s) indicating such election; and

(iii) it shall not change or withdraw (or cause to be changed or withdrawn) any
such vote or election;

(b) it shall not directly or indirectly, or encourage any other entity to
directly or indirectly, (i) object to, delay, impede, or take any other action
or any inaction to interfere with the acceptance, implementation, consummation,
or amendment (whether before or after confirmation, provided that such amendment
is consistent with this Agreement, including Section 13) of the Alternative Plan
or any other Alternative Restructuring; (ii) propose, file, support, vote for,
or take any other action in furtherance of any restructuring, workout, plan of
arrangement, or plan of reorganization for the Debtors (including the Plan and
the Restructuring Transactions) other than an Alternative Restructuring,
including, for the avoidance of doubt, making or supporting any filings with the
Bankruptcy Court or any regulatory agency, including the PUCT and the NRC, or
making or supporting any press release, press report or comparable public
statement, or filing with respect to any applicable restructuring, workout, plan
of arrangement, or plan of reorganization, (including the Plan and the
Restructuring Transactions) other than an Alternative Restructuring; (iii) other
than as may be required by the Bankruptcy Court with respect to any fees,
expenses, or other reimbursements that are payable from the TCEH Cash Payment,
request, or encourage or support any other creditor’s request for, a claim
against any of the TCEH Debtors for any fees, expenses, or other reimbursements
(including professional fees) pursuant to section 503(b)(3)(D) of the Bankruptcy
Code; (iv) other than as explicitly permitted or required under Section 5.1(a),
support or take any other action in furtherance of any Alternative
Restructuring, including, for the avoidance of doubt, making or supporting any
filings with the Bankruptcy Court or any regulatory agency, including the PUCT
and the NRC, or making or supporting any press release, press report or
comparable public statement, or filing, if both the Debtors and the Required
TCEH First Lien Creditors have filed competing Alternative Restructurings; or
(v) exercise any right or remedy for the enforcement, collection, or recovery of
any claim against the Debtors or any direct or indirect subsidiaries of the
Debtors that are not Debtors other than as permitted by the Alternative Plan,
any other Alternative Restructuring, and the Settlement Agreement; and

 

19



--------------------------------------------------------------------------------

(c) it shall not direct any administrative agent or indenture trustee (as
applicable) to take any action inconsistent with such Party’s respective
obligations under this Agreement, and if any applicable administrative agent or
indenture trustee takes any action inconsistent with a Parties’ obligations
under this Agreement, such Party shall promptly direct such administrative agent
or indenture trustee to cease and refrain from taking any such action.

Notwithstanding anything to the contrary in this Agreement, the Consenting
Interest Holders shall have no obligations under this Agreement to support, and
reserve all of their rights to object to, any proposed restructuring for the
Debtors contemplating a sale or transfer of any or all of the TCEH Debtors’
assets, including any Alternative Restructuring, that generates an unpaid cash
income tax liability to the Debtors, as determined by the Consenting Interest
Holders in their reasonable discretion.

 

5.2 Commitments of Hunt.

If (A) the Merger Agreement is validly terminated after (i) the joint filing
made by Hunt and Oncor with the PUCT relating to the Restructuring Transactions
is rejected by the PUCT; (ii) the approval of such filing by the PUCT is not
granted because it is conditioned upon the acceptance of conditions and
restrictions that are rejected by Parent, the Purchasers or Hunt or (iii) such
filing is withdrawn by or with the written consent of Parent, the Purchasers or
Hunt because it has not been approved by the PUCT or because Parent, the
Purchasers or Hunt are not able to reach agreement with the PUCT regarding any
such conditions or restrictions or (B) the Merger Agreement is validly
terminated (x) in accordance with Section 8.2 of the Merger Agreement, (y) by
either EFH or EFIH in accordance with Section 8.3(a) or 8.3(b) of the Merger
Agreement or (z) by either EFH or EFIH in accordance with Section 8.3(g) of the
Merger Agreement if such termination pursuant to Section 8.3(g) of the Merger
Agreement occurs on or after June 30, 2016, then, in the case of either clause
(A) or (B), during the period, if any, beginning on the Plan Support Termination
Date (as defined in Section 11 hereof) and ending on the Agreement Termination
Date (as defined in Section 12.10 hereof) applicable to Hunt, neither Hunt nor
any of its Affiliates shall, directly or indirectly, or encourage any other
entity to, directly or indirectly, (a) object to, delay, impede, or take any
other action or any inaction to interfere with the acceptance, implementation,
consummation or amendment (whether before or after confirmation, provided that
such amendment was made consistent with this Agreement, including Section 13) of
an Alternative Plan or any other Alternative Restructuring; or (b) propose,
file, support, or take any other action in furtherance of any restructuring,
workout, plan of arrangement, or plan of reorganization for the Debtors
(including the Plan and the Restructuring Transactions) other than an
Alternative Restructuring, including, for the avoidance of doubt, making or
supporting any filings with the Bankruptcy Court or any regulatory agency,
including the PUCT, FERC or the NRC, or making or supporting any public
statements with respect to any restructuring, workout, plan of arrangement, or
plan of reorganization for the Debtors other than an Alternative Plan or any
other Alternative Restructuring.

Notwithstanding anything in this Section 5.2 to the contrary, neither Hunt nor
any of its Affiliates shall be prohibited or restricted from taking any actions
that they determine in their reasonable discretion are necessary or appropriate,
including intervening in any proceedings before or making or supporting any
filings with the PUCT, in order (i) to preserve and protect

 

20



--------------------------------------------------------------------------------

the business, operations, goodwill or assets of any existing electric utility
(excluding Oncor Electric Delivery Company LLC) or electric utility property
real estate investment trust in the State of Texas for which any of them or
their direct or indirect equity owners exercise management control or provide
management services or in which any such persons has a direct or indirect equity
interest, including InfraREIT, Inc. (“InfraREIT”) and Sharyland Utilities, L.P.
and their respective subsidiaries or (ii) based on the advice of counsel, to
fulfill the contractual, legal or other duties and obligations that any such
Person has to or in respect of any such existing electric utility or electric
utility investment trust or subsidiary. In addition, the parties hereto
expressly acknowledge and agree that Hunt and its Affiliates have no obligation
to bind or seek to bind InfraREIT or its subsidiaries to the foregoing
provisions of this Section 5.2, it being understood that InfraREIT and its
subsidiaries are not parties to this Agreement and have no liabilities or
obligations of any kind hereunder.

 

5.3 Commitments of the TCEH Official Committee.

(a) During the Alternative Restructuring Support Period, if any, so long as an
Alternative Restructuring contains or otherwise implements and is not
inconsistent with the Required Alternative Terms, the TCEH Official Committee,
in its capacity as a fiduciary for the unsecured creditors of the TCEH Debtors
and EFH Corporate Services, agrees that it shall not directly or indirectly, or
encourage any other entity to directly or indirectly, (i) object to, delay,
impede, or take any other action or any inaction to interfere with the
acceptance, implementation, consummation, or amendment (whether before or after
confirmation, provided that such amendment is consistent with this Agreement,
including Section 13) of the Alternative Plan or any other Alternative
Restructuring; (ii) propose, file, support, vote for, or take any other action
in furtherance of any restructuring, workout, plan of arrangement, or plan of
reorganization for the Debtors (including the Plan and the Restructuring
Transactions) other than an Alternative Restructuring, including, for the
avoidance of doubt, making or supporting any filings with the Bankruptcy Court
or any regulatory agency, including the PUCT and the NRC, or making or
supporting any press release, press report or comparable public statement, or
filing with respect to any restructuring, workout, plan of arrangement, or plan
of reorganization (including the Plan but excluding any Alternative
Restructuring); (iii) support or take any other action in furtherance of any
Alternative Restructuring, including, for the avoidance of doubt, making or
supporting any filings with the Bankruptcy Court or any regulatory agency,
including the PUCT and the NRC, or making or supporting any press release, press
report or comparable public statement, or filing, if both the Debtors and the
Required TCEH First Lien Creditors have filed competing Alternative
Restructurings; or (iv) exercise any right or remedy for the enforcement,
collection, or recovery of any claim against the Debtors or any direct or
indirect subsidiaries of the Debtors that are not Debtors other than as
permitted by the Alternative Plan, any other Alternative Restructuring, and the
Settlement Agreement.

(b) Notwithstanding anything contained in this Section 5.3, (i) if the TCEH
Official Committee determines in good faith after consultation with its
financial advisors and legal counsel and based on the advice of such counsel,
that supporting the Alternative Restructuring would be inconsistent with the
exercise of its fiduciary duties with respect to the unsecured creditors of EFH
Corporate Services, the TCEH Official Committee shall be relieved of its
obligations under this Section 5.3 to support such Alternative Restructuring
solely with respect

 

21



--------------------------------------------------------------------------------

to EFH Corporate Services; and (ii) the TCEH Official Committee reserves its
right to pursue any good-faith objection with respect to the allowance of any
Claim that would materially reduce recoveries to holders of General Unsecured
Claims Against the TCEH Debtors Other Than EFCH or EFH Corporate Services during
the Alternative Restructuring Support Period.

 

5.4 Commitments of the Consenting TCEH First Lien Creditors.

During the Alternative Restructuring Support Period, if any, each Consenting
TCEH First Lien Creditor agrees:

(a) that it shall not directly or indirectly, or encourage any other entity to
directly or indirectly, propose, file, support, vote for, or take any other
action in furtherance of any restructuring, workout, plan of arrangement, or
plan of reorganization for the Debtors (including the Plan and the Restructuring
Transactions) other than an Alternative Restructuring, including, for the
avoidance of doubt, making or supporting any filings with the Bankruptcy Court
or any regulatory agency, including the PUCT and the NRC, or making or
supporting any press release, press report or comparable public statement, or
filing with respect to any restructuring, workout, plan of arrangement, or plan
of reorganization for the Debtors (including the Plan and the Restructuring
Transactions) other than an Alternative Restructuring;

(b) if an Alternative Restructuring is to be consummated pursuant to an
Alternative Plan, subject to receipt of the Alternative Plan Disclosure
Statement approved by the Bankruptcy Court as containing “adequate information”
as such term is defined in section 1125 of the Bankruptcy Code, and the other
Alternative Plan Solicitation Materials approved by the Bankruptcy Court, it
shall:

(i) to the extent a class of Debtor Claims/Interests is permitted to vote to
accept or reject the Alternative Plan, vote each such claim or interest it holds
in such class to accept the Alternative Plan by delivering its duly executed and
completed ballot(s) accepting the Alternative Plan on a timely basis following
the commencement of the solicitation

(ii) to the extent a holder of Debtor Claims/Interests is permitted to elect
whether to opt out of the releases set forth in the Alternative Plan, elect not
to opt out of the releases set forth in the Alternative Plan by timely
delivering its duly executed and completed ballot(s) indicating such election;
and

(iii) not change or withdraw (or cause to be changed or withdrawn) any such vote
or election;

(c) it shall (i) use commercially reasonable efforts to assist in obtaining
approval of an Alternative Restructuring as soon as reasonably practicable in
accordance with the Bankruptcy Code and on terms consistent with this Agreement
and (ii) execute and deliver any other agreements reasonably required to obtain
confirmation of and consummate an Alternative Restructuring;

 

22



--------------------------------------------------------------------------------

(d) if the Alternative Restructuring is to be consummated pursuant to an asset
sale or other similar transaction, it shall take such actions as are
commercially reasonable and appropriate to assist in obtaining Bankruptcy Court
approval of an Alternative APA and the Alternative APA Order as soon as
reasonably practicable;

(e) it shall not directly or indirectly, or encourage any other entity to
directly or indirectly, (i) object to, delay, impede, or take any other action
or any inaction to interfere with the acceptance, implementation, consummation,
or amendment (whether before or after confirmation, provided that such amendment
is consistent with this Agreement, including Section 13) of an Alternative Plan
or any other Alternative Restructuring; (ii) exercise any right or remedy for
the enforcement, collection, or recovery of any claim against the Debtors or any
direct or indirect subsidiaries of the Debtors that are not Debtors other than
as permitted by any Alternative Restructuring and the Settlement Agreement (if
approved by the Bankruptcy Court); and

(f) it shall not direct any administrative agent, collateral agent, or indenture
trustee (as applicable) to take any action inconsistent with such Party’s
respective obligations under this Agreement, and if any applicable
administrative agent, collateral agent, or indenture trustee takes any action
inconsistent with a Parties’ obligations under this agreement, such Party shall
promptly direct such administrative agent, collateral agent, or indenture
trustee to cease and refrain from taking any such action.

Notwithstanding anything in this Section 5.4 to the contrary, (y) during the
Alternative Restructuring Support Period, the Consenting TCEH First Lien
Creditors shall have no obligations under this Agreement to support (and may
vote their TCEH First Lien Claims to reject), and reserve all of their rights to
object to and otherwise litigate in connection with, any disclosure statement,
plan of reorganization, or other restructuring transaction for any Debtor that
is not filed or supported by the Required TCEH First Lien Creditors (including
any proposed amendment to the Plan for the purpose of incorporating an
Alternative Plan); provided, however, that if the Debtors file or propose any
Alternative Restructuring for the EFH Debtors or the EFIH Debtors (i) that is
not materially inconsistent with and does not adversely affect any Alternative
Restructuring for the TCEH Debtors filed or supported by the Required TCEH First
Lien Creditors and (ii) for so long as the Debtors are not continuing to object
to or otherwise obstruct such Alternative Restructuring for the TCEH Debtors,
the obligations set forth in this Section 5.4 shall apply to the Consenting TCEH
First Lien Creditors with respect to such Alternative Restructuring for the EFH
Debtors or the EFIH Debtors proposed by the Debtors; and (z) subject to the
terms of the Amended Cash Collateral Order (as defined below), the Consenting
TCEH First Lien Creditors shall be permitted to take or direct any action
relating to the maintenance, protection, or preservation of the Prepetition
Collateral (as defined in the Cash Collateral Order (as defined below)), and
reserve all rights and remedies with respect thereto, including in relation to
the TCEH Debtors’ use of cash collateral, and nothing herein shall be deemed to
waive or release any such rights or remedies; provided, however, that the
Consenting TCEH First Lien Creditors shall take no action in opposition of or
otherwise inconsistent with Section 6 of this Agreement.

 

23



--------------------------------------------------------------------------------

Furthermore, notwithstanding anything in this Section 5.4 or this Agreement to
the contrary except Sections 6.1 and 6.2 of this Agreement, no Consenting TCEH
First Lien Creditor shall be required to support, or vote in favor of, or
otherwise be bound by the requirements of Section 5.4 with respect to, an
Alternative Restructuring that does not provide that: (i) the allocation of
distributions among the TCEH First Lien Claims is to be made in accordance with
the terms of the Plan; and (ii) the ability of the TCEH First Lien Notes Trustee
or any Consenting TCEH First Lien Creditor to pursue or defend the TCEH First
Lien Creditor Plan Distribution Allocation Dispute and the TCEH First Lien
Creditor Adequate Protection Payment Allocation Dispute, to the extent set forth
in the Plan, is preserved.

 

5.5 Commitments of the Debtors and Reservation of Rights.

(a) During the Alternative Restructuring Support Period, if any, so long as the
Alternative Plan or any other Alternative Restructuring contains or otherwise
implements and is not inconsistent with the Required Alternative Terms, the
Debtors shall make commercially reasonable efforts to (a) support and take all
steps reasonably necessary or desirable to consummate an Alternative Plan or any
other Alternative Restructuring in accordance with this Agreement, including the
preparation, execution (where applicable) and filing of the Alternative
Restructuring Documents, (b) take all steps reasonably necessary to obtain
Bankruptcy Court approval of the Alternative Restructuring Documents, as
applicable, (c) take all steps reasonably necessary to obtain any and all
required regulatory and/or third-party approvals of an Alternative Plan or any
other Alternative Restructuring as soon as possible, (d) take all other steps
reasonably necessary to complete an Alternative Plan or any other Alternative
Restructuring, (e) not object to, delay, impede, or take any other action or any
inaction that is inconsistent with, or is intended to or is reasonably likely to
interfere with the acceptance, implementation, consummation, or amendment
(whether before or after confirmation, provided that such amendment is
consistent with this Agreement, including Section 13) of an Alternative Plan or
any other Alternative Restructuring, (f) not propose, file, support, vote for,
or take any other action in furtherance of any restructuring, workout, plan of
arrangement, or plan of reorganization for the Debtors (including the Plan and
the Restructuring Transactions) other than an Alternative Restructuring,
including, for the avoidance of doubt, making or supporting any filings with the
Bankruptcy Court or any regulatory agency, including the PUCT and the NRC, or
making or supporting any press release, press report or comparable public
statement, or filing with respect to any restructuring, workout, plan of
arrangement, or plan of reorganization for the Debtors (including the Plan and
the Restructuring Transactions) other than an Alternative Restructuring, and
(g) substantially complete the process of reconciling claims before the
Effective Date of an Alternative Plan.

(b) Notwithstanding anything in this Section 5.5 to the contrary, during the
Alternative Restructuring Support Period, the Debtors shall have no obligations
under this Agreement to support, and reserve all of their rights to object to
and otherwise litigate in connection with, any disclosure statement, plan of
reorganization, or other restructuring transaction for the Debtors that is not
filed by the Debtors, including any Alternative Restructuring filed by the TCEH
First Lien Creditors.

 

24



--------------------------------------------------------------------------------

5.6 Commitments With Respect to Claims Against the EFH Debtors and the EFIH
Debtors.

Notwithstanding anything to the contrary in this Agreement, Avenue and GSO, and
any Permitted Transferee (defined below) of Avenue or GSO with respect to E-Side
Claims, shall be permitted to vote to reject and object to an Alternative
Restructuring solely as it relates to Debtor Claims/Interests against the EFH
Debtors or the EFIH Debtors (“E-Side Claims”) held by such Parties (including by
beneficial ownership) and exercise its rights and remedies as a holder of such
E-Side Claims, and shall not otherwise be bound by or subject to Section 3.2,
Section 5 (other than this Section 5.6) or Section 6 with respect to such E-Side
Claims; provided, however, for the avoidance of doubt, nothing in this
Section 5.6 shall waive or diminish such Party’s obligations under this
Agreement with respect to all other Debtor Claims/Interests; provided, further,
however, that such Parties shall take no action in opposition of or otherwise
inconsistent with the terms of the Settlement Agreement, whether or not approved
by the Bankruptcy Court.

Section 6. Additional Commitments.

 

6.1 Additional Commitments Between and Among the Consenting TCEH Creditor
Parties, the TCEH First Lien Agent, and the TCEH Official Committee.

Notwithstanding anything to the contrary in this Agreement (subject to
Sections 5.3(b) and 5.6), each Consenting TCEH Creditor Party, the TCEH First
Lien Agent, solely in its capacity as such, and the TCEH Official Committee
covenants and agrees that, beginning on the Agreement Effective Date, and unless
and until such Party’s obligations under this Agreement are terminated pursuant
to Section 12:

(a) it will not propose, file, support, vote for, or take any other action in
furtherance of, and will vote against (if entitled to vote) any Alternative
Restructuring with respect to one or more of the TCEH Debtors (other than any
Alternative Restructuring solely with respect to one or more TCEH Debtors whose
total assets are less than 2.5% of the consolidated total assets, or whose
revenues are less than 2.5% of the consolidated revenues, of all the TCEH
Debtors as of the date of such Alternative Restructuring), as applicable, that
does not contain or otherwise implement the following terms (the “Required TCEH
Alternative Terms”):

(i) upon consummation of such an Alternative Restructuring, holders of Allowed
TCEH First Lien Deficiency Claims, Allowed TCEH Unsecured Note Claims, Allowed
TCEH Second Lien Note Claims, Allowed PCRB Claims, and Allowed General Unsecured
Claims Against the TCEH Debtors Other Than EFCH shall receive, in the aggregate,
$550 million in Cash (which shall be subject to reduction only pursuant to
Section 11 of this Agreement and Section 2.7 of the Settlement Agreement, and
shall not otherwise be subject to dilution or reduction as a consequence of any
claim or liability incurred as a result of any act, event or transaction) (the
“TCEH Cash Payment”). The TCEH Cash Payment shall be made (i) from the Cash on
hand at the TCEH Debtors and, if none (or if Cash on hand is insufficient to
make the full amount of the TCEH Cash Payment), the first proceeds of any sale,
transfer, or other disposition of, or any financing or similar transaction
secured or supported by the Prepetition Collateral (as defined in the Cash
Collateral Order) (the “TCEH Cash Payment Carve Out”) and (ii) before any
payment or other distribution (including transfer) is made in connection with
such an Alternative Restructuring to the holders of Allowed TCEH First Lien
Claims (the “TCEH First Lien Creditors”); provided, however, that the TCEH Cash
Payment Carve Out shall be subordinate in all respects

 

25



--------------------------------------------------------------------------------

to: (a) the RCT Reclamation Support Carve Out (as defined in the Cash Collateral
Order); (b) the Carve Out (as defined in the Cash Collateral Order); and (c) the
Permitted Liens (as defined in the Cash Collateral Order). If the Settlement
Agreement is not approved and the Plan is not consummated, upon consummation of
an Alternative Restructuring, (y) the TCEH Unsecured Group (but not the
individual members thereof) and the TCEH Unsecured Notes Indenture Trustee shall
be paid from the TCEH Cash Payment the reasonable and documented out-of-pocket
fees, expenses, and reimbursements of such Entities (including professional
fees) that would not be subject to or covered by the TCEH Unsecured Notes
Indenture Trustee’s “charging lien,” and which have not been paid or otherwise
reimbursed by the Debtors, and (z) the TCEH Second Lien Group (but not the
individual members thereof) and Wilmington Savings Fund Society, as successor
indenture trustee to The Bank of New York Mellon (the “TCEH Second Lien Notes
Indenture Trustee”) shall be paid from the TCEH Cash Payment the reasonable and
documented out-of-pocket fees, expenses, and reimbursements of such Entities
(including professional fees) that would not be subject to or covered by the
TCEH Second Lien Notes Indenture Trustee’s “charging lien” and which have not
been paid or otherwise reimbursed by the Debtors; in the case of each of clause
(y) and (z), unless otherwise ordered by the Bankruptcy Court (or other court of
competent jurisdiction). For the avoidance of doubt, any distribution of the
TCEH Cash Payment that would otherwise be made to or received by holders of
Allowed TCEH First Lien Deficiency Claims pursuant to this Section 6.1(a)(i)
shall be subject to Section 6.1(a)(ii) of this Agreement;

(ii) the TCEH First Lien Creditors will waive, and the TCEH First Lien Agent
will not take any action to interfere or that is inconsistent with the waiver
of, any recovery or distribution on account of (but not voting rights in respect
of) the Allowed TCEH First Lien Deficiency Claims (including any recovery or
distribution provided for in Section 6.1(a)(i)) (the “Limited Waiver”) for the
benefit of the holders of Allowed TCEH Unsecured Note Claims, Allowed TCEH
Second Lien Note Claims, and Allowed General Unsecured Claims Against the TCEH
Debtors Other Than EFCH (collectively, the “Beneficiary-Claimants”), such that
any payment or other distribution (including transfer) that would otherwise have
been made to, or for the benefit of, one or more of the TCEH First Lien
Creditors on account of their Allowed TCEH First Lien Deficiency Claims pursuant
to an Alternative Restructuring will instead be paid or distributed pro rata to
the Beneficiary-Claimants on the basis of the amounts of their respective
Allowed Claims; provided, however, that, (x) if the Bankruptcy Court (or other
court of competent jurisdiction) determines that the Limited Waiver cannot be
for the benefit of only the Beneficiary-Claimants or (y) if each of the Required
TCEH Unsecured Noteholders, the Required TCEH Second Lien Noteholders, and the
TCEH Official Committee agree, in consultation with the Consenting TCEH First
Lien Creditors, then the Limited Waiver shall be for the benefit of the
Beneficiary-Claimants and such other holders of Allowed Unsecured Claims against
the TCEH Debtors as ordered by such court or agreed by the Required TCEH
Unsecured Noteholders, the Required TCEH Second Lien Noteholders, and the TCEH
Official Committee, in consultation with the Consenting TCEH First Lien
Creditors, but in no event shall include the holders of Allowed TCEH First Lien
Deficiency Claims, such that any payment or other distribution (including
transfer) that would

 

26



--------------------------------------------------------------------------------

otherwise have been made to, or for the benefit of, one or more of the TCEH
First Lien Creditors on account of their Allowed TCEH First Lien Deficiency
Claims pursuant to an Alternative Restructuring will instead be paid or
distributed pro rata to the Beneficiary-Claimants and such other holders of
Allowed Unsecured Claims against the TCEH Debtors on the basis of the amounts of
their respective Allowed Claims. For the avoidance of doubt, (A) under no
circumstances will any Holder of a TCEH First Lien Deficiency Claim receive on
account of such claim any portion of or distribution from the TCEH Cash Payment,
and (B) the Limited Waiver shall not increase the aggregate amount of payments,
distributions, or transfers required pursuant to Section 6.1(a)(i) and only
relates to the allocation of such payments, distributions and transfers as
between the holders of Allowed Unsecured Claims against the TCEH Debtors;

(iii) upon consummation of any such Alternative Restructuring, (A) the TCEH
Debtors’ current and former officers, directors, and managers, the Consenting
Interest Holders (including affiliates thereof), Holders of TCEH First Lien
Claims, Holders of TCEH Unsecured Note Claims, Holders of TCEH Second Lien
Claims, Holders of PCRB Claims, Holders of Allowed General Unsecured Claims
Against the TCEH Debtors Other Than EFCH, and the TCEH Official Committee and
its members, each such Entity’s respective current and former affiliates, and
each such Entity’s and its current and former affiliates’ current and former
equity holders (regardless of whether such interests are held directly or
indirectly), predecessors, successors, and assigns, subsidiaries, and their
current and former officers, directors, managers, principals, members,
employees, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives, and
other professionals (each in their capacities as such) shall receive standard
exculpation and releases of all of the TCEH Debtors’ Estate claims and Causes of
Action against such Entities, including all claims and Causes of Action against
such Entities proposed to be released under the Plan or the Settlement Agreement
(whether or not the Plan is consummated or the Settlement Agreement is
approved), and, to the fullest extent permitted by applicable law, releases of
all claims and Causes of Action against such Entities held by Holders of Claims
against or Interests in the TCEH Debtors approved on or before consummation of
any form of Alternative Restructuring with respect to the TCEH Debtors,
including any request to modify the automatic stay and foreclose on any of the
TCEH Debtors’ assets, except that with respect to any releases of claims or
Causes of Action by and among the holders of TCEH First Lien Claims as against
each other, such releases shall be as agreed to by the Consenting TCEH First
Lien Creditors, and (B) the Parties shall be deemed to agree to such exculpation
and releases;

(iv) upon consummation of any such Alternative Restructuring, all Non-TCEH
Debtor Intercompany Claims, including any derivative claims, asserted on behalf
of the Debtors that any Party would have been legally entitled to assert
(whether individually or collectively) shall be released or discharged;
provided, for the avoidance of doubt, that the Parties shall be deemed to agree
to such releases; provided, further, that any Alternative Restructuring of the
TCEH Debtors shall not be inconsistent with the Settlement Intercompany Claim
(as defined below);

 

27



--------------------------------------------------------------------------------

(v) the Reorganized TCEH Debtors shall waive all Causes of Action against
creditors of the TCEH Debtors and EFH Corporate Services that arise under
sections 544, 547, 548, and 549 of the Bankruptcy Code and state fraudulent
conveyance law; and

(vi) the same terms, treatment, and conditions set forth in the Plan and in this
Agreement (including Sections 10(l), 10(m), 10(n), and 10(o) hereof) regarding
each of the 2015 Compensation Order, the 2016 Compensation Order (which shall be
in form and substance reasonably acceptable to the Required TCEH First Lien
Creditors), the Reorganized Debtor Management Incentive Plans, the New Employee
Agreements/Arrangements, and the Employment Agreements in existence as of the
date of such Alternative Restructuring;

(b) it will not propose, file, support, vote for, or take any other action in
furtherance of, and will vote against (if entitled to vote) any Alternative
Restructuring with respect to one or more of the EFH Debtors or the EFIH
Debtors, as applicable, that does not contain or otherwise implement the
following terms (the “Required EFH Alternative Terms,” and together with the
Required TCEH Alternative Terms, as applicable to a Debtor that is subject to an
Alternative Restructuring, the “Required Alternative Terms”):3

(i) upon consummation of such an Alternative Restructuring, (A) the EFH and EFIH
Debtors’ current and former officers, directors, and managers and the Consenting
Interest Holders (including affiliates thereof), each such Entity’s respective
current and former affiliates, and each such Entity’s and its current and former
affiliates’ current and former equity holders (regardless of whether such
interests are held directly or indirectly), predecessors, successors, and
assigns, subsidiaries, and their current and former officers, directors,
managers, principals, members, employees, agents, advisory board members,
financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals (each in their capacity as
such) shall receive standard exculpation and releases of all of the EFH and EFIH
Debtors’ Estate claims and Causes of Action against such Entities, including all
claims and Causes of Action against such Entities proposed to be released under
the Plan or the Settlement Agreement (whether or not the Plan is consummated or
the Settlement Agreement is approved) and, to the fullest extent permitted by
applicable law, releases of all claims and Causes of Action against such
Entities held by Holders of Claims against or Interests in the EFH and EFIH
Debtors approved on or before consummation of any form of Alternative
Restructuring with respect to the EFH Debtors and the EFIH Debtors, including
any request to modify the automatic stay and foreclose on any of the EFH
Debtors’ or the EFIH Debtors’ assets, and (B) the Parties shall be deemed to
agree to such exculpation and releases;

 

 

3  For the avoidance of doubt, in any Alternative Restructuring that only
includes the TCEH Debtors, the Required Alternative Terms shall only include the
Required TCEH Alternative Terms, and in any Alternative Restructuring that only
includes the EFH Debtors and/or the EFIH Debtors, the Required Alternative Terms
shall only include the Required EFH Alternative Terms.

 

28



--------------------------------------------------------------------------------

(ii) all Non-EFH Debtor Intercompany Claims and all Non-EFIH Debtor Intercompany
Claims, including any derivative claims, asserted on behalf of the Debtors that
any Party would have been legally entitled to assert (whether individually or
collectively) shall be released or discharged; provided, for the avoidance of
doubt, that the Parties shall be deemed to agree to such releases; provided,
further, that unless otherwise agreed by the Debtors and the Required TCEH First
Lien Lenders, TCEH shall have an Allowed, non-priority, unsecured Claim against
EFH in the amount of $700 million provided for in any Alternative Restructuring
of the EFH Debtors (the “Settlement Intercompany Claim”); provided, further,
that in connection with (A) any such Alternative Plan that includes the TCEH
Debtors, TCEH shall be deemed to vote in the same manner as the class of claims
that includes the TCEH First Lien Secured Claims (as defined in the Plan), or
(B) any Alternative Plan other than as set forth in (A), the Required TCEH First
Lien Creditors shall have the sole right to submit a vote to accept or reject
such plan of reorganization on account of the Settlement Intercompany Claim on
behalf of TCEH; provided, further, however, that if EFH at any time ceases to be
a Party to this Agreement, this paragraph (ii) shall not be a Required
Alternative Term; and

(iii) the Reorganized EFH Debtors and the Reorganized EFIH Debtors, as
applicable, shall waive all Causes of Action against creditors of the TCEH
Debtors and EFH Corporate Services that arise under sections 544, 547, 548, and
549 of the Bankruptcy Code and state fraudulent conveyance law.

(c) it shall (i) adjourn indefinitely or agree to an indefinite adjournment of
any litigation or requests for standing to pursue litigation, including the TCEH
Ad Hoc Standing Motion and the TCEH Official Committee Standing Motion, and any
related deadlines (including the Challenge Period Termination Date (as defined
in the Cash Collateral Order)), with respect to any claim or Cause of Action
against, or that otherwise relates to or adversely affects, the TCEH First Lien
Creditors that is proposed to be settled or released pursuant to the terms of
the Settlement Agreement, whether or not approved by the Bankruptcy Court,
including the TCEH Official Committee Standing Motion and the TCEH Ad Hoc
Standing Motion; (ii) not pursue (but may defend consistent with this
Agreement), in any manner, seek standing to pursue, or encourage or support
others to pursue or seek standing to pursue, any of the claims or causes of
action described in the TCEH Ad Hoc Standing Motion or the TCEH Official
Committee Standing Motion; and (iii) use its commercially reasonable efforts to
oppose any litigation or requests for standing to pursue litigation with respect
to any claim or cause of action that is proposed to be settled pursuant to the
Plan or the Settlement Agreement, including the EFH Official Committee Standing
Motion;

(d) any limitations period applicable to any claim or cause of action against,
or that otherwise relates to or adversely affects, the TCEH First Lien Creditors
that is proposed to be settled or released pursuant to the terms of the
Settlement Agreement, whether or not approved by the Bankruptcy Court including
the TCEH Official Committee Standing Motion and TCEH Ad Hoc Standing Motion,
shall be tolled and suspended, and all claims, arguments or defenses applicable
to such claims, or to any defenses thereto that are based upon the passage of
time (including all statute of limitations and repose and any claim of waiver,
laches, or other time-based claim or defense) shall be tolled and suspended (to
the extent the applicable limitations period has not already expired under
applicable law as of the Agreement Effective Date);

 

29



--------------------------------------------------------------------------------

(e) promptly following the earliest to occur of (i) the Settlement Agreement
Effective Date (as defined in the Settlement Agreement), (ii) the Effective Date
of the Plan, and (iii) consummation of an Alternative Restructuring and receipt
of the TCEH Cash Payment as set forth in Section 6.1(a)(i)-(ii), it shall
dismiss or withdraw with prejudice, or agree to such dismissal or withdrawal of,
any litigation or request described in Section 6.1, and any and all related
claims and causes of action shall be forever released without further notice or
action by any Party or the Bankruptcy Court.

 

6.2 Additional Commitments Between and Among the Debtors, Consenting Interest
Holders, Consenting TCEH Creditor Parties, and the TCEH Official Committee.

(a) Notwithstanding anything in this Agreement to the contrary, each Debtor and
Consenting Interest Holder covenants and agrees that, beginning on the Agreement
Effective Date (or, with respect to the Debtors, the date of entry by the
Bankruptcy Court of the PSA Approval Order), and unless and until such Party’s
obligations under this Agreement are terminated pursuant to Section 12:

(i) it will not propose, file, support, vote for, or take any other action in
furtherance of, and will vote against (if entitled to vote) any Alternative
Restructuring with respect to all of the Debtors that does not contain or
otherwise implement the Required Alternative Terms;

(ii) it shall adjourn indefinitely or agree to an indefinite adjournment of any
deadlines (including under the Case Matters Protocol) related to any litigation
or requests for standing to pursue litigation with respect to any claim or cause
of action described in Section 6.1(c)(i); and

(iii) any limitations period applicable to any claim or cause of action
described in Section 6.1(c)(i) shall be tolled and suspended, and all claims,
arguments or defenses applicable to such claims, or to any defenses thereto that
are based upon the passage of time (including all statute of limitations and
repose and any claim of waiver, laches, or other time-based claim or defense)
shall be tolled and suspended (to the extent the applicable limitations period
has not already expired under applicable law as of the Agreement Effective
Date).

(b) Notwithstanding anything in this Agreement to the contrary (subject to
Sections 5.3(b) and 5.6), each Party covenants and agrees that, beginning on the
Agreement Effective Date, and unless and until such Party’s obligations under
this Agreement are terminated pursuant to Section 12:

(i) it shall adjourn indefinitely or agree to an indefinite adjournment of any
litigation or requests for standing to pursue litigation, and any related
deadlines (including under the Case Matters Protocol), and not pursue (but may
defend consistent with this Agreement) in any manner, seek standing to pursue,
or object to any settlement of any claim or cause of action against a Consenting
Interest Holder or the

 

30



--------------------------------------------------------------------------------

Debtors’ officers, directors, or managers, or by one Debtor against another
Debtor proposed to be settled or released under the Plan, the Settlement
Agreement, or the Required Alternative Terms, or (except with respect to the
Consenting TCEH First Lien Creditors) the Alternative Plan or any other
Alternative Restructuring, as applicable, including (x) any claims against the
Debtors and their affiliates, equity owners, directors, managers, officers,
creditors, or any other person or entity, (y) any causes of action of the
Debtors against their affiliates, direct or indirect equity owners, directors,
managers, officers, creditors, or any other person or entity, or (z) any of the
claims or causes of action described in the Litigation Letters, but excluding,
for the avoidance of doubt, any good-faith objection by the TCEH Official
Committee with respect to the allowance of any Claim that would materially
reduce recoveries to holders of General Unsecured Claims Against the TCEH
Debtors Other Than EFCH or EFH Corporate Services; provided that until the
earlier of the entry of the Settlement Order and the consummation of the Plan or
an Alternative Restructuring, the Consenting TCEH First Lien Creditors reserve
all rights with respect to any claim of a TCEH Debtor against any other Debtor,
but, for the avoidance of doubt, are required to support the allowance and
amount of any such claims as set forth in the Settlement Agreement and the
Required Alternative Terms;

(ii) any limitations period applicable to any claim or cause of action described
in Section 6.2(b)(i) shall be tolled and suspended, and all claims, arguments or
defenses applicable to such claims and causes of action, or to any defenses
thereto that are based upon the passage of time (including all statute of
limitations and repose and any claim of waiver, laches, or other time-based
claim or defense) shall be tolled and suspended (to the extent the applicable
limitations period has not already expired under applicable law as of the
Agreement Effective Date);

(iii) promptly following the earliest to occur of (i) the Settlement Agreement
Effective Date (as defined in the Settlement Agreement), (ii) the Effective Date
of the Plan, and (iii) consummation of an Alternative Restructuring and receipt
of the TCEH Cash Payment as set forth in Section 6.1(a)(i)-(ii), it shall
dismiss or withdraw with prejudice, or agree to such dismissal or withdrawal of,
any litigation or request described in Section 6.2(b)(i), and any and all
related claims and causes of action shall be forever released without further
notice or action by any Party or the Bankruptcy Court; and

(iv) in the event an Entity that is not a Party pursues and recovers on a claim
or cause of action described in Sections 6.1 or 6.2 against the EFH Debtors or
the EFIH Debtors, the Holders of EFH Interests, any other Consenting Interest
Holders, or the Debtors’ directors, officers, or managers, any such recovery or
distribution on account of such claim or cause of action received by a
Consenting TCEH Creditor Party shall be deposited in and held in an escrow
account and, (i) upon consummation of an Alternative Restructuring and receipt
of the TCEH Cash Payment as set forth in Section 6.1(a)(i)-(ii), released to EFH
or its designee for the benefit of the EFH Debtors, the EFIH Debtors, the
Consenting Interest Holders, and the Debtors’ officers, directors, or managers
and distributed to them based on any economic losses incurred by each as a
result of the litigation of the claims and causes of action described in
Sections 6.1 or 6.2, and (ii) in all other events, returned to each Party that
deposited such recoveries or distribution into escrow.

 

31



--------------------------------------------------------------------------------

6.3 Additional Commitments Between and Among the Consenting Interest Holders and
certain of the Consenting TCEH Creditor Parties.

Upon consummation of an Alternative Restructuring for the EFH Debtors, TCEH
Debtors, and EFIH Debtors that includes all releases in Section 2.3 of the
Settlement Agreement, Texas Holdings agrees that it will pay over and deposit
into escrow for the benefit of holders of Allowed TCEH Unsecured Note Claims,
Allowed TCEH Second Lien Note Claims, Allowed PCRB Claims, and Allowed General
Unsecured Claims Against the TCEH Debtors Other Than EFCH (but, in no event,
holders of Allowed TCEH First Lien Deficiency Claims) 100% of the proceeds of
any recovery received by Texas Holdings on account of its Interests in EFH
(except for the payment of up to $15,000,000.00 referred to in Section 2.7(b) of
the Settlement Agreement).

Section 7. Transfers of Supporting Claims/Interests.

(a) During the period beginning on the Agreement Effective Date and ending on
the Agreement Termination Date (as defined in Section 12 hereof) applicable to
the Party (such period, the “Agreement Effective Period”), neither Consenting
Interest Holders, any Investor Party, nor any Consenting TCEH Creditor Party
shall sell, use, pledge, assign, transfer, or otherwise dispose of (each, a
“Transfer”) any ownership (including any beneficial ownership)4 in its
respective Debtor Claims/Interests, general partnership interests in Texas
Holdings, or interests in TEF (but not including, for the avoidance of doubt,
limited partnership interests in Texas Holdings) (the “Supporting
Claims/Interests”), unless all of the following requirements are satisfied (a
transfer that satisfies such requirements, a “Permitted Transfer,” and such
transferee, a “Permitted Transferee”):

(i) the intended transferee executes and delivers to counsel to the other
Parties on the terms set forth below an executed joinder agreement in the form
attached hereto as Exhibit F (a “Joinder Agreement”) before such Transfer is
effective; and

(ii) the intended transferee, the intended transferee’s affiliates, and/or any
unaffiliated third-party in which the intended transferee has a direct or
indirect beneficial ownership, or any group of persons acting pursuant to a plan
or arrangement as described in Treasury Regulation Section 1.355-6(c)(4)
(provided, however, that for the avoidance of doubt, in accordance with Treasury
Regulations Section 1.355-6(c)(4)(ii), none of the Investor Parties, Consenting
Interest Holders or Consenting TCEH Creditor Parties will be treated as acting
pursuant to a plan or arrangement as a result of its being a Party or
participating in the Plan and the other Restructuring Transactions, or the
Alternative Plan, as applicable), will not, after giving effect to such
Transfer, and assuming the Plan and the other Restructuring Transactions were to
be consummated immediately upon such Transfer, have beneficial ownership of, in
the aggregate, fifty percent (50%) or more of the Reorganized TCEH Common Stock
or the Reorganized EFH Common Stock.

 

 

4  As used herein, the term “beneficial ownership” means the direct or indirect
economic ownership of, and/or the power, whether by contract or otherwise, to
direct the exercise of voting rights and the disposition of, the Supporting
Claims/Interests or the right to acquire such Supporting Claims/Interests.

 

32



--------------------------------------------------------------------------------

Notwithstanding the foregoing, so long as a Transfer by an Investor Party,
Consenting Interest Holder, or Consenting TCEH Creditor Party (i) is to an
Investor Party, Consenting Interest Holder or Consenting TCEH Creditor Party
that is not in breach of its obligations under this Agreement and remains a
Party to this Agreement, and (ii) would comply with Section 7(a)(ii), above,
then such Transfer shall be a Permitted Transfer, and such transferee a
Permitted Transferee, without the requirement of executing and delivering a
Joinder Agreement.

(b) Notwithstanding anything to the contrary herein, (i) the foregoing
provisions shall not preclude an Investor Party, Consenting Interest Holder, or
Consenting TCEH Creditor Party from settling or delivering securities or bank
debt that would otherwise be subject to the terms of this Agreement to settle
any confirmed transaction pending as of the date of such Party’s entry into this
Agreement (subject to compliance with applicable securities laws and it being
understood that such securities or bank debt so acquired and held (i.e., not as
a part of a short transaction) shall be subject to the terms of this Agreement;
(ii) a Qualified Marketmaker5 that acquires any of the Supporting
Claims/Interests with the purpose and intent of acting as a Qualified
Marketmaker for such Supporting Claims/Interests, shall not be required to
execute and deliver a Joinder Agreement or otherwise agree to be bound by the
terms and conditions set forth in this Agreement if such Qualified Marketmaker
Transfers such Supporting Claims/Interests (by purchase, sale, assignment,
participation, or otherwise) as soon as reasonably practicable, and in no event
later than the earlier of (A) one (1) Business Day prior to any voting deadline
established by the Bankruptcy Court with respect to the Plan or any Alternative
Plan (solely if the Qualified Marketmaker acquires such Supporting
Claims/Interests prior to such voting deadline) and (B) twenty (20) Business
Days of its acquisition, to a Permitted Transferee and the Transfer otherwise is
a Permitted Transfer (including, for the avoidance of doubt, the requirement
that such transferee execute a Joinder Agreement in accordance with
Section 7(a)); (iii) to the extent any Party is acting solely in its capacity as
a Qualified Marketmaker, it may Transfer any ownership interests in the
Supporting Claims/Interests that it acquires from a holder of such Supporting
Claims/Interests that is not a Party to a transferee that is not a Party at the
time of such Transfer without the requirement that such transferee be or become
a signatory to this Agreement or execute a Joinder Agreement; and (iv) a
Consenting TCEH Creditor Party may Transfer any Supporting Claims/Interests
pursuant to or in connection with any repurchase transaction, reverse repurchase
transaction, or any swap or other derivative transaction without satisfying the
requirements set forth in this Section 7 only if, in connection with such
Transfer, the Consenting TCEH Creditor Party (or a wholly-owned subsidiary
controlled by it) retains the contractual right to exercise any voting right or
other direction that may be made on account of such Supporting Claims/Interests,
and such Consenting TCEH Creditor Party exercises (or causes its wholly-owned
subsidiary controlled by it to exercise) such rights so that the

 

5 

As used herein, the term “Qualified Marketmaker” means an entity that (a) holds
itself out to the public or the applicable private markets as standing ready in
the ordinary course of business to purchase from customers and sell to customers
Supporting Claims/Interests (or enter with customers into long and short
positions in Supporting Claims/Interests), in its capacity as a dealer or market
maker in Supporting Claims/Interests and (b) is, in fact, regularly in the
business of making a market in claims against issuers or borrowers (including
debt securities or other debt).

 

33



--------------------------------------------------------------------------------

Transferred Supporting Claims/Interests are voted in accordance with this
Agreement and the transferee thereof does not otherwise take any action
inconsistent with such Consenting TCEH Creditor Party’s obligations under this
Agreement. For purposes of subclause (iv), a Person shall be deemed to “control”
another person if such person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such other
Person, whether through the ownership of voting securities, by contract, or
otherwise.

(c) This Agreement shall in no way be construed to preclude any Investor Party,
Consenting Interest Holder or Consenting TCEH Creditor Party from acquiring
additional Supporting Claims/Interests; provided, however, that (i) any Investor
Party, Consenting Interest Holder or Consenting TCEH Creditor Party that
acquires additional Supporting Claims/Interests, as applicable, during the
Agreement Effective Period shall promptly notify the other Parties in accordance
with Section 14.8 hereof of such acquisition, including the amount of such
acquisition, and (ii) such acquired Supporting Claims/Interests shall
automatically and immediately upon acquisition by an Investor Party, Consenting
Interest Holder or Consenting TCEH Creditor Party be deemed subject to the terms
of this Agreement (regardless of when or whether notice of such acquisition is
given to the other Parties); provided further, however, that any such
acquisition shall not cause such Investor Party, Consenting Interest Holder, or
Consenting TCEH Creditor Party to breach Section 7(a)(ii).

(d) This Section 7 shall not impose any obligation on any Debtor to issue any
“cleansing letter” or otherwise publicly disclose information for the purpose of
enabling a Party to Transfer any Supporting Claims/Interests. Notwithstanding
anything to the contrary herein, to the extent the Debtors and another Party
have entered into a separate agreement with respect to the issuance of a
“cleansing letter” or other public disclosure of information in connection with
any proposed restructuring transactions (each such executed agreement,
a “Confidentiality Agreement”), the terms of such Confidentiality Agreement
shall continue to apply and remain in full force and effect according to its
terms.

(e) Any Transfer made in violation of this Section 7 shall be void ab
initio. Upon satisfaction of the requirements set forth in Section 7(a), the
applicable Permitted Transferee shall be and shall be deemed to be a Party
hereunder solely to the extent of such transferred Supporting Claims/Interests
and not, for the avoidance of doubt, with respect to any other Debtor
Claims/Interest held by such Permitted Transferee at the time of such Transfer
unless already subject to this Agreement. Any Party that effectuates a Permitted
Transfer to a Permitted Transferee shall have no liability under this Agreement
arising from or related to the failure of the Permitted Transferee to comply
with the terms of this Agreement.

(f) For the avoidance of doubt, this Agreement shall not modify the rights of
Parties to transfer their rights and obligations under the Equity Commitment
Letter and Backstop Agreement, which shall be governed by the terms of the
Equity Commitment Letter and Backstop Agreement, respectively.

 

34



--------------------------------------------------------------------------------

Section 8. Representations and Warranties.

 

8.1 Representations and Warranties of the Debtors.

Each Debtor jointly and severally represents and warrants that:

(a) it has not filed any IRS Submissions other than (i) the Pre-Submission
Memorandum on April 30, 2014, (ii) the Ruling Request on June 10, 2014,
(iii) correspondence regarding the no-rule policy on June 20, 2014, (iv) a
ruling checklist on June 24, 2014; (v) a transaction slide presentation on
August 27, 2014, (vi) the response to Information Request #1 on November 10,
2014, (vii) the Memorandum on Busted 351 Transaction on March 25, 2015,
(viii) the supplemental letter on Busted 351 Transaction on May 7, 2015;
(ix) the response to Information Request #2 on May 27, 2015; (x) the Memorandum
on E&P Allocation on June 5, 2015; (xi) the response to IRS Questions on E&P
Allocation on June 15, 2015; (xii) the Memorandum on Determining the E&P Subject
to Allocation on June 19, 2015; (xiii) an email from D. Wheat to E. Raineri on
E&P Allocation Estimates on June 19, 2015; (xiv) the Memorandum on E&P
Allocation re Fair Market Value and Net Worth Cap on July 1, 2015; and (xv) the
Memorandum on Section 355(d) Rulings on August 7, 2015; and

(b) since the internal corporate transactions on April 15, 2013 to eliminate the
excess loss account and a deferred intercompany gain, it has not taken any
action to change the entity classification for U.S. tax purposes of any Debtor
entity, by changing their legal form or otherwise, provided, however, that
(i) Eagle Mountain Power Company LLC, a Debtor entity that is a disregarded
entity for U.S. federal income tax purposes, was formed after April 15, 2013;
and (ii) Comanche Peak Nuclear Power Company LLC, a non-Debtor indirect
subsidiary of TCEH, became a disregarded entity after April 15, 2013.

(c) since October 10, 2007, it has not taken any action (and, to its knowledge,
none of its direct or indirect owners has taken any action) that result in an
ownership change of EFH within the meaning of Section 382(g) of the Internal
Revenue Code (including by treating the equity interests of EFH as becoming
worthless within the meaning of Section 382(g)(4)(D) of the Internal Revenue
Code).

 

8.2 Representations and Warranties of Investor Parties, Consenting Interest
Holders and Consenting TCEH Creditor Parties.

Each Investor Party, Consenting Interest Holder and Consenting TCEH Creditor
Party, severally, and not jointly, represents and warrants that, during the
Agreement Effective Period (except as otherwise provided below):

(a) (i) it is, as of the Agreement Effective Date or, if after the Agreement
Effective Date, the date upon which it delivers its executed signature page to
this Agreement, the beneficial owner (including pursuant to any swap or
derivative transaction) of the face amount of the Debtor Claims/Interests, or is
the nominee, investment manager, or advisor for beneficial holders of or
discretionary accounts holding the Debtor Claims/Interests, and of no other
Debtor Claims/Interests, as reflected in such Party’s signature block to this
Agreement (such Debtor Claims/Interests, the “Owned Debtor Claims/Interests”),
excluding any Debtor

 

35



--------------------------------------------------------------------------------

Claims/Interests that are to be sold by such Party through a confirmed
transaction pending as of the date of such Party’s entry into this Agreement, or
(ii) if no amount of Debtor Claims/Interests is reflected in such Party’s
signature block to this Agreement, it is not the beneficial owner of, or a
nominee, investment manager, or advisor for beneficial holders of or
discretionary accounts holding, any Debtor Claims/Interests;

(b) it will not beneficially or legally own, either directly or indirectly
through its affiliates, any unaffiliated third parties in which it may hold a
direct or indirect beneficial interest, or as part of any group of persons
acting pursuant to a plan or arrangement as described in Treasury Regulation
Section 1.355-6(c)(4) (provided, however, that for the avoidance of doubt, in
accordance with Treasury Regulations Section 1.355-6(c)(4)(ii), none of the
Investor Parties, Consenting Interest Holders, or Consenting TCEH Creditor
Parties will be treated as acting pursuant to a plan or arrangement as a result
of its being a Party (or its owning, directly or indirectly, of an interest in a
Party) or participating in the Plan and the other Restructuring Transactions, or
the Alternative Plan, as applicable), assuming the Plan and the other
Restructuring Transactions are consummated, in the aggregate, fifty percent
(50%) or more of the Reorganized TCEH Common Stock, the Reorganized EFH Common
Stock, or the New EFH Common Stock (as defined in the Plan);

(c) if it elects to purchase the common equity of Parent pursuant to the Rights
Offering, it is making its own investment decision, which is not being made in
conjunction with the investment decision of any other person to acquire a
predetermined percentage of Parent or Reorganized EFH;

(d) if it owns any Owned Debtor Claims/Interests, it has the full power and
authority to act on behalf of, vote and consent to matters concerning the Owned
Debtor Claims/Interests or, with respect to any Owned Debtor Claims/Interests
beneficially held through any swap or derivative transaction, it has the right
(i) to demand the counterparty thereof retransfer such Owned Debtor
Claims/Interests to the applicable Party and/or (ii) to instruct (directly or
indirectly) the counterparty thereof with respect to the exercise of any voting
right or other direction that may be made on account of such Owned Debtor
Claims/Interests;

(e) if it owns any Owned Debtor Claims/Interests, such Owned Debtor
Claims/Interests are not subject to any pledge, lien, security interest, charge,
claim, equity, option, proxy, voting restriction, right of first refusal, or
other limitation on disposition, transfer, or encumbrances of any kind, that
could reasonably be expected to adversely affect in any way such Party’s ability
to perform any of its obligations under this Agreement at the time such
obligations are required to be performed;

(f) (i) it is either (A) a qualified institutional buyer as defined in Rule 144A
of the Securities Act of 1933, as amended (the “Securities Act”), (B) an
institutional accredited investor (as defined in Rule 501(a)(1), (2), (3), or
(7) under the Securities Act), (C) a non-U.S. person under Regulation S of the
Securities Act, or (D) the foreign equivalent of (A) or (B) above, and (ii) any
securities of any Debtor acquired by the applicable Party in connection with the
Plan and Restructuring Transactions, or an Alternative Restructuring, as
applicable, will have been acquired for investment and not with a view to
distribution or resale in violation of the Securities Act; and

 

36



--------------------------------------------------------------------------------

(g) as of the date hereof, it has no actual knowledge of any event that, due to
any fiduciary or similar duty to any other person or entity, would prevent it
from taking any action required of it under this Agreement.

In addition, Texas Holdings represents and warrants that, during the Agreement
Effective Period (except as otherwise provided below):

(a) since October 10, 2007 through the date hereof, it has not taken any action
(and, to its knowledge, none of its direct or indirect owners has taken any
action) that resulted in an ownership change of EFH within the meaning of
Section 382(g) of the Internal Revenue Code (including by treating the equity
interests of EFH as becoming worthless within the meaning of
Section 382(g)(4)(D) of the Internal Revenue Code and thereby resulting in an
ownership change of EFH within the meaning of Section 382(g) of the Internal
Revenue Code);

(b) to its knowledge, as of the date hereof, no person has owned directly,
indirectly, or constructively ( by operation of Section 318 as modified by
Section 382(l)(3)(A) of the Internal Revenue Code) 50% or more of the equity
interests of EFH during the three-year period ending on the Agreement Effective
Date; and

(c) as of the date hereof, for U.S. federal income tax purposes, its taxable
year is the calendar year.

 

8.3 Mutual Representations and Warranties of All Parties.

Each Party, severally, and not jointly, represents and warrants that:

(a) it is (other than the TCEH Official Committee) validly existing and in good
standing under the laws of the state of its organization, and this Agreement is
a legal, valid, and binding obligation of such Party, enforceable against it in
accordance with its terms, except as enforcement may be limited by applicable
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability;

(b) except as expressly provided in this Agreement (including the exhibits
hereto) or the Bankruptcy Code (and subject to necessary Bankruptcy Court
approval and/or regulatory approvals associated with the Plan and Restructuring
Transactions and an Alternative Restructuring, as applicable), no consent or
approval is required by any other person or entity for it to effectuate the Plan
and Restructuring Transactions and an Alternative Restructuring, as applicable,
contemplated by, and perform the respective obligations under, this Agreement;

(c) except as expressly provided in this Agreement (including the exhibits
hereto) or the Bankruptcy Code (and subject to necessary Bankruptcy Court
approval and/or regulatory approvals associated with the Plan and Restructuring
Transactions and an Alternative Restructuring, as applicable), it has all
requisite corporate or other power and authority to enter into, execute, and
deliver this Agreement and to effectuate the Plan and Restructuring Transactions
and an Alternative Restructuring, as applicable, contemplated by, and perform
its respective obligations under, this Agreement;

 

37



--------------------------------------------------------------------------------

(d) except as expressly provided in this Agreement (including the exhibits
hereto) or the Bankruptcy Code and with respect to the Debtors’ performance of
this Agreement (and subject to necessary Bankruptcy Court approval and/or
regulatory approvals associated with the Plan and Restructuring Transactions and
an Alternative Restructuring, as applicable), the execution, delivery, and
performance by it of this Agreement does not, and shall not, require any
registration or filing with, consent or approval of, or notice to, or other
action to, with or by, any federal, state, or other governmental authority or
regulatory body; and

(e) subject to necessary Bankruptcy Court approval and/or regulatory approvals
associated with the Plan and Restructuring Transactions and an Alternative
Restructuring, as applicable, the execution, delivery, and performance of this
Agreement does not and shall not: (i) violate any provision of law, rules, or
regulations applicable to it or any of its subsidiaries in any material respect;
(ii) violate its certificate of incorporation, bylaws, or other organizational
documents or those of any of its subsidiaries; or (iii) conflict with, result in
a breach of, or constitute (with due notice or lapse of time or both) a default
under any contractual obligation to which it is a party, which conflict, breach,
or default, would have a material and adverse effect on the Plan and
Restructuring Transactions or an Alternative Restructuring, as applicable.

Section 9. Acknowledgement.

Notwithstanding any other provision herein, this Agreement is not and shall not
be deemed to be an offer with respect to any securities or solicitation of votes
for the acceptance of a plan of reorganization for purposes of sections 1125 and
1126 of the Bankruptcy Code or otherwise. Any such offer or solicitation will be
made only in compliance with all applicable securities laws and provisions of
the Bankruptcy Code. The relevant Parties will not solicit acceptances of the
Plan, or the Alternative Plan, as applicable, from the relevant Parties in any
manner inconsistent with the Bankruptcy Code or applicable non-bankruptcy law.

Section 10. Certain Additional Chapter 11 Matters.

(a) During the Plan Support Effective Period, counsel to the Creditor-Investor
Parties, counsel to the Hunt-Investor Parties, and counsel to the Consenting
TCEH Creditor Parties shall (i) be given the reasonable opportunity to
participate in all scheduled substantive communications with the IRS concerning
the Supplemental Ruling Request and any other IRS Submission, including all
scheduled conference calls and in-person meetings and (ii) be updated promptly
regarding any unscheduled communications with the IRS; provided, however, that
such participation shall be limited to two individuals for each of (x) the
Creditor-Investor Parties, (y) the Hunt-Investor Parties, and (z) the Consenting
TCEH Creditor Parties. The TCEH Official Committee shall be updated by the
Debtors promptly following any such communications or meetings.

(b) During the Plan Support Effective Period, the Debtors will use commercially
reasonable efforts to provide to counsel to the Creditor-Investor Parties,
counsel to the Hunt-Investor Parties, counsel to the Consenting Interest
Holders, counsel to the Consenting TCEH Creditor Parties, and counsel to the
TCEH Official Committee draft copies of all material motions, pleadings and
other documents that the Debtors intend to file with any court or

 

38



--------------------------------------------------------------------------------

regulatory body (including the Bankruptcy Court and the PUCT, but excluding the
IRS) relating to the Plan and Restructuring Transactions at least three
(3) Business Days before the date on which the Debtors intend to file any such
document; provided, however, that all Parties acknowledge such three
(3) Business Day period, as applicable, may not be reasonably practicable in all
cases, and that in such cases the Debtors shall provide as much advance notice
as is reasonably practicable. The Debtors will incorporate all reasonably
requested comments of the Creditor-Investor Parties, Hunt-Investor Parties,
Consenting Interest Holders, Consenting TCEH Creditor Parties, and counsel to
TCEH Official Committee in such motions, filings, and orders.

(c) During the Plan Support Effective Period (and, solely with respect to the
Debtors and the Consenting TCEH First Lien Creditors, during an Alternative
Restructuring Support Period, if an Alternative Restructuring contemplates a
tax-free spin-off of the TCEH Debtors’ assets), (i) the Debtors will use
commercially reasonable efforts to provide to counsel to the Creditor-Investor
Parties, counsel to the Hunt-Investor Parties, counsel to the Consenting
Interest Holders, counsel to the Consenting TCEH Creditor Parties, and counsel
to the TCEH Official Committee draft copies of all substantive documents
(including the Supplemental Ruling Request (as defined below) and any other IRS
Submissions) that the Debtors intend to file with the IRS and copies of all
correspondence with, and documents received from the IRS, in each case relating
to the Plan and Restructuring Transactions, at least five (5) Business Days
before the date on which the Debtors intend to submit any such document, or no
later than five (5) Business Days after the date on which the Debtors receive
such document, as applicable; provided, however, that all Parties acknowledge
such five (5) Business Day period, as applicable, may not be reasonably
practicable in all cases, and that in such cases the Debtors shall provide as
much advance notice as is reasonably practicable; and (ii) at the request of the
Required TCEH First Lien Creditors, and with the consent of the Debtors and the
Required Investor Parties, not to be unreasonably withheld or conditioned, the
Debtors shall amend the Plan to provide that Reorganized TCEH shall enter into a
tax receivable agreement (under terms and conditions reasonably requested by the
Required TCEH First Lien Creditors) under which it agrees to make payments in
respect of its (or its subsidiaries’) tax items to or for the benefit of the
holders of Allowed TCEH First Lien Secured Claims (or their assigns). The
Debtors will incorporate all reasonably requested comments of the
Creditor-Investor Parties, Hunt-Investor Parties, Consenting Interest Holders,
Consenting TCEH Creditor Parties, and counsel to TCEH Official Committee in such
documents; provided, however, that such rights shall not result in unreasonable
delays in submitting the IRS Submissions to the IRS. No additional rulings will
be requested pursuant to such rights without the consent of the Parties (such
consent not to be unreasonably withheld, delayed, or conditioned).

(d) EFH will use commercially reasonable efforts to obtain the Private Letter
Ruling. The Parties agree to cooperate with, and use their commercially
reasonable efforts to assist, EFH in obtaining the Private Letter Ruling. Each
Party agrees to (i) use its commercially reasonable efforts to provide any
appropriate information and additional representations as the IRS shall require
in connection with the Required Rulings; provided, however, that providing such
information and representations does not restrict the liquidity of equity in
Reorganized TCEH on or after the Effective Date of the Plan or the TCEH First
Lien Claims against the Debtors prior to the Effective Date of the Plan and
(ii) to negotiate in good faith with the other Parties to implement any
reasonable changes to the transactions contemplated herein, in each case as
reasonably requested by the IRS in order to issue the Private Letter Ruling.

 

39



--------------------------------------------------------------------------------

(e) EFH will use commercially reasonable efforts to file, on or before 28 days
after the date the Debtors execute this Agreement, a supplemental written
request to the IRS Submissions (the “Supplemental Ruling Request”), which shall
be in form and substance reasonably acceptable to the Required Investor Parties
and the Required TCEH Creditor Parties:

(i) describing any changes to the Plan and Restructuring Transactions (including
the Merger and the REIT Reorganization) since the previously filed IRS
Submission;

(ii) requesting rulings that (A) (i) EFH will be respected as the seller of the
Preferred Stock Entity’s preferred stock for U.S. federal income tax purposes;
(ii) for U.S. federal income tax purposes, (x) upon Reorganized TCEH’s
conversion to a corporation under Delaware law, EFH will be treated as
contributing both the common stock of the Preferred Stock Entity and the other
assets subject to the Contribution (other than the assets transferred to the
Preferred Stock Entity) to Reorganized TCEH in exchange for all of Reorganized
TCEH’s stock, and such contribution will be treated as occurring immediately
after EFH’s sale of the Preferred Stock Entity’s preferred stock, and (y) upon
the Distribution, EFH will be treated as distributing the stock of Reorganized
TCEH to the TCEH First Lien Creditors, and such distribution will be treated as
occurring immediately after EFH’s contribution to Reorganized TCEH; and
(iii) EFH’s pre-arranged sale of the Preferred Stock Entity’s preferred stock
will be taken into account for purposes of the “control immediately after” test
under Section 351 of the Internal Revenue Code; (B) Oncor’s electrical
transmission and distribution system(s) and related regulatory assets (the
“System”) is (exclusive of certain System assets not to comprise more than 12.5%
of the total value of the System) a real estate asset within the meaning of
Section 856; and (C) neither EFH’s and Oncor’s activities with respect to the
System nor the Transactions will cause amounts received under the lease of the
System to be treated as other than “rents from real property” under Section 856;
and

(iii) withdrawing or modifying rulings previously requested in the IRS
Submissions as necessary to reflect changes to the Plan and Restructuring
Transactions (including the Merger and the REIT Reorganization), including
(A) modifying Ruling (17) in the Initial Ruling Request to read as follows: “(i)
persons receiving Reorganized EFH Common Stock pursuant to the Plan will not be
aggregated for purposes of applying Section 355(d) to the Spin-Off; and
(ii) persons acquiring Parent Common Shares pursuant to or in connection with
the Rights Offering, the Equity Commitment Letter, and the Backstop Agreement
will not be considered for purposes of applying Section 355(d) to the Spin-Off”;
provided, however, that clause (ii) of the foregoing may alternatively read as
follows: (1) “the anti-avoidance rule does not apply with respect to the
Merger”; or (2) “persons acquiring Parent Common Shares pursuant to or in
connection with the Rights Offering, the Equity Commitment Letter, and the
Backstop Agreement will not be treated as acquiring Reorganized EFH

 

40



--------------------------------------------------------------------------------

Common Stock by ‘purchase’ within the meaning of Section 355(d)”; and
(B) modifying Ruling (26) in the Initial Ruling Request to read as follows:
“Neither Spinco nor the Preferred Stock Entity will be treated as ever having
been a member of the consolidated group of which EFH is the common parent as a
result of the Reorganization.”; and

(iv) adding Parent as a taxpayer (within the meaning of Treasury Regulations
Section 601.201(l)(1)) to the Supplemental Ruling Request with respect to the
Required Rulings described in clauses (l), (m), and (n) of the definition of
“Required Rulings” in the Plan.

(f) During the Plan Support Effective Period, except as otherwise provided in
the Plan or in the Private Letter Ruling, the Debtors shall not take any action
to change the entity classification for U.S. tax purposes of any Debtor entity,
by changing their legal form or otherwise, without the consent of the Required
Investor Parties and the Required TCEH First Lien Creditors; provided, however,
that the consent of the Required TCEH First Lien Creditors shall not be required
with respect to any such action with respect to any Debtor entity other than
TCEH, the Reorganized EFH Shared Services Debtors, Reorganized TCEH, the
Preferred Stock Entity, or any of their respective subsidiaries, if such action
does not directly affect the Contribution, the Preferred Stock Sale, the
Reorganized TCEH Conversion or the Distribution and does not prevent or delay
EFH from obtaining the Private Letter Ruling or adversely affect the Intended
Tax Treatment.

(g) Before the Effective Date, EFH shall take such actions so as to cause all
discharge of indebtedness income of the EFH Group attributable to cancellation
of indebtedness income of the EFH Group that was previously deferred by the EFH
Group under Section 108(i) of the Code to accelerate, pursuant to
Section 108(i)(5)(D) of the Code, so that such income shall be taken into
account before the Effective Date.

(h) During the Plan Support Effective Period, the Debtors and the Consenting
TCEH First Lien Creditors shall perform their respective commitments, covenants
and other obligations with respect to the Preferred Stock Sale as set forth on
Exhibit G hereto.

(i) The Parties agree that their obligations under Section 4 shall not be
affected, and the Parties will continue to be obligated to support and vote in
favor of the Plan, and will not change such vote, solely as a result of the
Bankruptcy Court not approving the second paragraph of Article IV.B.15 of the
Plan, other than the last sentence thereof. For the avoidance of doubt, under no
circumstance will any Holder of an Allowed TCEH First Lien Deficiency Claim
receive any recovery or distribution on account of such Allowed TCEH First Lien
Deficiency Claim under the Plan (including on account of any recovery or
distribution provided for in Article III.B.29). Nothing in this Agreement shall
or shall be deemed to be an agreement by a Party that holds claims or interests
in a particular class of claims or interests under the Plan to accept a
treatment of such claims or interests under the Plan that is different from or
less favorable than the treatment provided to other claims or interests in the
same such class under the Plan.

 

41



--------------------------------------------------------------------------------

(j) The Parties shall enter into and seek as soon as reasonably practicable
after the Agreement Effective Date entry of amendments to the (i) Stipulation
and Agreed Order Regarding Certain Confirmation Scheduling Matters [D.I. 4918]
(the “Scheduling Stipulation”) and (ii) Order (A) Scheduling Certain Hearing
Dates and Deadlines, (B) Establishing Certain Protocols in Connection With the
Confirmation of Debtors’ Plan of Reorganization, and (C) Revising Certain Dates
in the Disclosure Statement Scheduling Order [D.I. 4916] (the “Scheduling Order
Amendment”), which Scheduling Stipulation shall include the agreement of the
Parties to, and which Scheduling Order Amendment shall provide for, (A) a
revised confirmation schedule that will be effective with respect to any plan of
reorganization, including any Alternative Plan, after the earlier of the Plan
Support Termination Date or any termination of this Agreement and before entry
of all of the following: the Confirmation Order, PSA Approval Order, Settlement
Order, and Approval Order and (B) a confirmation hearing of reasonable length
that concludes on or before 90 days after the filing of such plan of
reorganization.

(k) The Parties shall seek as soon as reasonably practicable after the Agreement
Effective Date entry of an order (the “Amended Cash Collateral Order”) amending
that certain Final Order (A) Authorizing Use of Cash Collateral for Texas
Competitive Electric Holdings Company LLC and Certain of Its Debtor Affiliates,
(B) Granting Adequate Protection, and (C) Modifying the Automatic Stay [D.I.
855] (the “Cash Collateral Order”), in form and substance satisfactory to the
Debtors and the Required TCEH First Lien Creditors (and reasonably satisfactory
to the TCEH Committee as to subparagraph (iv) below), which order shall provide
for: (i) the TCEH Debtors’ continued use of cash collateral on the terms set
forth in the Cash Collateral Order (as may be amended or modified from time to
time) through the earliest to occur of (A) the Effective Date of the Plan or
consummation of an Alternative Restructuring, (B) the expiration of the Remedies
Notice Period (as will be defined in the Amended Cash Collateral Order on terms
substantially consistent with the definition of such term in the Cash Collateral
Order), or (C) 60 calendar days after the earlier of (1) the Plan Support
Termination Date or (2) the Agreement Termination Date as to the Debtors or as
to the Consenting TCEH First Lien Creditors; (ii) a waiver of the TCEH Debtors’
right to surcharge the Prepetition Collateral (as defined in the Cash Collateral
Order) pursuant to section 506(c) of the Bankruptcy Code; (iii) the TCEH
Debtors’ payment of the reasonable and documented out-of-pocket fees and
expenses incurred by the professionals retained by any member of the steering
committee of the TCEH First Lien Ad Hoc Committee; and (iv) for payment by TCEH
of the reasonable and documented out-of-pocket expenses of the TCEH Official
Committee relating to the TCEH Official Committee’s investigation and
prosecution of the claims set forth in the TCEH Official Committee Standing
Motion.

(l) The Parties agree that, on the Effective Date of the Plan, (i) the Debtors
shall assume the Employment Agreements and assign the Employment Agreements to
Reorganized TCEH and Reorganized TCEH shall be responsible for any cure costs
arising from or related to the assumption of such Employment Agreement, and
(ii) Reorganized TCEH shall enter into New Employee Agreements/Arrangements with
the 18 individuals of the Debtors’ management team who are considered “insiders”
but who are not party to an Employment Agreement as of the Petition Date. For
the avoidance of doubt, in the event any party to an Employment Agreement and
the Reorganized EFH Debtors or Reorganized EFIH Debtors mutually agree that such
party’s Employment Agreement shall be assumed by Reorganized EFH or Reorganized
EFIH and not assigned to Reorganized TCEH, the consent of the Required Investor
Parties shall be required with respect to such assumption and the Reorganized
EFH Debtors and Reorganized EFIH Debtors, as applicable, shall be responsible
for any cure costs arising from or related to the assumption of such Employment
Agreements.

 

42



--------------------------------------------------------------------------------

(m) The Parties agree that the occurrence of the Effective Date shall be deemed
to constitute a “change in control” under each Employment Agreement to be
assigned to Reorganized TCEH (notwithstanding anything to the contrary in the
Plan, the Plan Supplement, or any Employment Agreement), and, on the Effective
Date, Reorganized TCEH shall execute a written agreement (in a form reasonably
acceptable to the Required TCEH First Lien Creditors) with each employee who is
party to such Employment Agreement acknowledging that the transactions
consummated upon the occurrence of the Effective Date shall constitute a “change
in control” under such employee’s Employment Agreement.

(n) The Parties agree that, except as otherwise agreed to by the Debtors, an
employee party to a New Employee Agreement/Arrangement, and the Required TCEH
First Lien Creditors, the New Employee Agreements/Arrangements
shall: (i) provide for the same level of severance and benefits such employee
would be entitled to immediately after the Effective Date of the Plan pursuant
to the terms of the Energy Future Holdings Corp. Executive Change in Control
Policy (effective as of May 20, 2005, as amended on December 23, 2008 and
December 20, 2010, and in effect as of the date hereof) (the “EFH Change in
Control Plan”); (ii) provide that all severance and other benefits set forth in
Section 3 of the EFH Change in Control Plan shall be provided on the same terms
and conditions set forth in the EFH Change in Control Plan; (iii) acknowledge
that the transactions consummated upon the occurrence of the Effective Date of
the Plan will constitute a “change in control” under the EFH Change in Control
Plan; and (iv) provide that “Good Reason” for purposes of their continued
participation in the EFH Change in Control Plan shall have the same definition
as that set forth in the EFH Change in Control Plan.

(o) The material terms of Reorganized Debtor Management Incentive Plan,
including potential equity pool available for distribution, shall be set forth
in Plan Supplement (and will be in form and substance acceptable to the Required
TCEH First Lien Creditors). The Reorganized Debtor Management Incentive Plan
shall include an $11 million cash pool to be paid after the Effective Date by
Reorganized TCEH (the “Additional Payment Pool”). A portion of the Additional
Payment Pool shall be allocated to each employee who is eligible to participate
in the “Key Leader Plan” or “Supplemental Incentive Award” pursuant to the 2015
Compensation Order in an amount not greater than the difference between (x) the
total amount available to be paid to an eligible employee under the “Key Leader
Plan” or “Supplemental Incentive Award,” as applicable, at target and (y) the
total amount an eligible employee actually received under the “Key Leader Plan”
or “Supplemental Incentive Award,” as applicable, before the Effective Date. The
remaining portion of the Additional Payment Pool (if any) that is available
after the allocation described in the immediately preceding sentence shall be
allocated among the senior management of Reorganized TCEH in amounts, if any,
determined in the discretion of the Reorganized TCEH Board (as defined in the
Plan). In the event an employee becomes eligible to receive severance within the
12-month period after the Effective Date of the Plan, the amount of such
employee’s severance shall be reduced dollar-for-dollar for any amounts actually
paid by Reorganized TECH to such employee from the Additional Payment Pool. In
no event shall amounts to be paid on account of the Additional Payment Pool
after the Effective Date of the Plan constitute claims against the Debtors
(whether administrative priority or otherwise) or otherwise be due and owing by
the Debtors before the occurrence of the Effective Date of the Plan.

 

43



--------------------------------------------------------------------------------

(p) During the Plan Support Effective Period, (i) no Debtor shall take any
action that results in an ownership change of EFH within the meaning of
Section 382(g) of the Internal Revenue Code (including by treating the equity
interests of EFH as becoming worthless within the meaning of
Section 382(g)(4)(D) of the Internal Revenue Code); and (ii) Texas Holdings
shall not (A) take any action that results in an ownership change of EFH within
the meaning of Section 382(g) of the Internal Revenue Code (including by
treating the equity interests of EFH as becoming worthless within the meaning of
Section 382(g)(4)(D) of the Internal Revenue Code and thereby resulting in an
ownership change of EFH within the meaning of Section 382(g) of the Internal
Revenue Code); (B) knowingly permit any person (other than Texas Holdings) to
own directly, indirectly, or constructively (by operation of Section 318 as
modified by Section 382(l)(3)(A) of the Internal Revenue Code) 50% or more of
the equity interests of EFH; or (C) change its taxable year to be other than the
calendar year.

(q) The Rights Offering Procedures shall provide, and the parties to the
Backstop Agreement shall amend the Backstop Agreement as soon as reasonably
practicable to provide, that (i) the Rights issued in respect of the TCEH First
Lien Claims (other than any Assigned C5 Rights), and the common equity of Parent
issuable with respect to the exercise of such Rights, shall be freely and
separately transferable from such TCEH First Lien Claims, provided that (A) all
transfers shall be made in compliance with applicable law and (B) no Rights
shall be transferable at any time after the date that such Rights are validly
exercised (it being understood that, subject to Clause (A), the common equity of
Parent issuable with respect to such validly exercised Rights shall be freely
transferable on a “when issued” basis) and (ii) no holder of Rights issued in
respect of the TCEH First Lien Claims (other than any Assigned C5 Rights),
including any transferee of such Rights, shall be required to own any TCEH First
Lien Claims in order to validly exercise such Rights or to receive the common
equity of Parent issuable with respect to the exercise of such Rights.

Section 11. Termination of Support for Plan and Restructuring Transactions.

The Parties’ commitments and obligations with respect to the Plan and
Restructuring Transactions, as set forth in Section 4 hereof (which, for the
avoidance of doubt, shall not include any commitments, covenants, or obligations
with respect to the Settlement Agreement or an Alternative Restructuring), shall
terminate automatically, and without further action by any Party, upon delivery
by the Debtors, the Required TCEH First Lien Creditors, or the Required Investor
Parties to the other Parties of a written notice (a “Plan Support Termination
Notice”) in accordance with Section 14.8 hereof, setting forth the particular
relevant facts and circumstances, upon the occurrence and during the
continuation of any of the following (each a “Plan Support Termination Event,”
and the date upon which a Plan Support Termination Event occurs, the “Plan
Support Termination Date”):

(a) a condition to the occurrence of the Effective Date, as defined and set
forth in the Plan, or to the closing of the transactions contemplated by the
Merger Agreement, that either (i) cannot be waived or (ii) can be waived and is
not timely waived by the entity or entities entitled to waive it, becomes
incapable of being satisfied (which shall include an oral or written statement
made by an authorized agent, official, or other representative of the IRS

 

44



--------------------------------------------------------------------------------

(in the case of an oral statement, witnessed, or verified by counsel to the
Investor Parties; provided, that such Investor Parties shall direct their
counsel to promptly verify any such oral statement, if not already witnessed by
such counsel) that one or more of the Required Rulings will not be issued
(unless such condition with respect to such Required Ruling can be and is timely
waived)). For the avoidance of doubt, such oral or written statement with
respect to a ruling described in clauses (l), (m), or (n) of the definition of
“Required Rulings” in the Plan shall not be a Plan Support Termination Event if
the Required Investor Parties (or other party authorized by the Required
Investor Parties) waive the corresponding condition in respect of any such
ruling described in clauses (l), (m), or (n) of the definition of “Required
Rulings” in the Plan;

(b) all conditions to the occurrence of the Effective Date, as defined and set
forth in the Plan, have been satisfied or waived but the Plan is not
consummated, due to some action or inaction by Parent, OV2, or the Investor
Parties, by the date that is thirty (30) days after the date upon which the last
condition to the occurrence of the Effective Date has been satisfied or waived;

(c) termination of the Merger Agreement or a termination of this Agreement by
the Required Investor Parties or the Required TCEH Unsecured Noteholders
pursuant to Section 12.1(c);

(d) the Bankruptcy Court shall not have entered the Disclosure Statement Order
on or before November 15, 2015 (the “Disclosure Statement Milestone”), provided
that entry of such order shall be deemed to occur upon an oral indication by the
Bankruptcy Court that it is approving or will approve the Disclosure Statement;
provided, further, upon the written request of the Required Investor Parties,
with the consent of the TCEH Official Committee (which consent shall not be
unreasonably withheld or delayed), which request shall be received by the
Debtors and the Consenting TCEH First Lien Creditors by no later than
November 15, 2015, the Disclosure Statement Milestone shall be extended through
December 15, 2015, whereupon such request, the TCEH Cash Payment shall be
immediately and irrevocably reduced by $50 million (whether or not the full
thirty day extension is required or proves necessary) (the “Disclosure Statement
Milestone Extension”);

(e) the Bankruptcy Court shall not have entered the Confirmation Order on or
before January 15, 2016 (the “Confirmation Milestone”), provided that entry of
any such order shall be deemed to occur upon an oral indication by the
Bankruptcy Court that it is approving or will approve confirmation of the Plan;
provided, further, (i) if there is a Disclosure Statement Milestone Extension
pursuant to Section 11(d), then the Confirmation Milestone shall automatically
be extended to and be February 15, 2016; (ii) if there was no Disclosure
Statement Milestone Extension, then upon the written request of the Required
Investor Parties, with the consent of the TCEH Official Committee (which consent
shall not be unreasonably withheld or delayed), which request shall be received
by the Debtors and the Consenting TCEH First Lien Creditors by no later than
January 15, 2016, the Confirmation Milestone shall be extended through
February 15, 2016, whereupon such request pursuant to Section 11(e)(ii), the
TCEH Cash Payment shall be immediately and irrevocably reduced by $50 million
(whether or not the full thirty-one day extension is required or proves
necessary); and (iii) if the Class comprised of Allowed TCEH First Lien Secured
Claims is permitted to

 

45



--------------------------------------------------------------------------------

vote to accept or reject the Plan and fails to accept the Plan, as determined
pursuant to section 1126(c) of the Bankruptcy Code, then the Confirmation
Milestone will be extended by the lesser of the number of days required to cure
such failure to accept the Plan and fifteen (15) Business Days.

(f) the knowing and willful breach by any of the Investor Parties of any of the
representations, warranties, or covenants of such breaching Party as set forth
in this Agreement, the Merger Agreement, the Equity Commitment Letter, or the
Backstop Agreement that would have a material adverse effect on the Plan and the
Restructuring Transactions or that would materially delay the occurrence of the
Effective Date of the Plan beyond the applicable Plan Support Outside Date (as
defined below); provided, however, if such breach is capable of being cured, the
Parties shall have fifteen (15) Business Days after receiving such notice to
cure any such breach; and

(g) April 30, 2016 (the “Plan Support Outside Date”); provided, however, that

(i) if all approvals required from the PUCT with respect to consummation of the
Plan have been obtained before April 30, 2016, and so long as the Investor
Parties, and Consenting TCEH Unsecured Noteholders are not in material breach of
their obligations under this Agreement, the Merger Agreement, the Equity
Commitment Letter, or the Backstop Agreement, then the Plan Support Outside Date
automatically shall be extended to and be June 30, 2016;

(ii) if all approvals required from the PUCT with respect to consummation of the
Plan have not been obtained before April 30, 2016, and so long as the Investor
Parties and Consenting TCEH Unsecured Noteholders are not in material breach of
their obligations under this Agreement, then (A) upon the written request of the
Required Investor Parties, with the consent of the TCEH Official Committee
(which consent shall not be unreasonably withheld or delayed) and with notice to
the Debtors, which request shall be received by the Consenting TCEH First Lien
Creditors by no later than April 30, 2016, the Plan Support Outside Date shall
be extended to and be May 31, 2016, whereupon such extension, the TCEH Cash
Payment shall be immediately and irrevocably reduced by $50 million (whether or
not the full thirty-one day extension is required or proves necessary), and
(B) following an extension of the Plan Support Outside Date in
Section 11(g)(ii)(A), upon the written request of the Required Investor Parties,
with the consent of the TCEH Official Committee (which consent shall not be
unreasonably withheld or delayed) and with notice to the Debtors, which request
shall be received by the Consenting TCEH First Lien Creditors by no later than
May 31, 2016, the Plan Support Outside Date shall be extended to and be June 30,
2016, whereupon such extension, the TCEH Cash Payment shall be immediately and
irrevocably reduced by an additional $50 million (whether or not the full thirty
day extension is required or proves necessary); and

(iii) so long as all conditions to the occurrence of the Effective Date, other
than any condition with respect to the Spin-Off requiring either (A) the
termination or expiration of any waiting period applicable under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, or similar law
or statute, or (B) any necessary

 

46



--------------------------------------------------------------------------------

approvals and consents from the Federal Energy Regulatory Commission or the NRC,
have been satisfied or waived before an extended Plan Support Outside Date set
forth in Section 11(g)(i) or (ii), then the Plan Support Outside Date shall be
extended at the request of any Party until a date that is the earlier of
(Y) August 31, 2016 (unless the failure of such waiting periods referenced in
clause (A) to terminate or expire or such approvals referenced in clause (B) to
be obtained by such date is the result of any action or inaction of any Party,
other than an Investor Party), and (Z) thirty (30) days after the latest date
upon which such waiting periods have terminated or expired or such approvals
have been obtained. For the avoidance of doubt, any extension of the Plan
Support Outside Date pursuant to this Section 11(g)(iii) shall not require a
reduction of the TCEH Cash Payment amount.

A Plan Support Termination Notice may only be issued by the Debtors, the
Required TCEH First Lien Creditors, or the Required Investor Parties, and no
such Party may issue a Plan Support Termination Notice if such Party failed to
perform or comply in all material respects with the terms and conditions of this
Agreement, and such failure to perform or comply caused, or resulted in, the
occurrence of the applicable Plan Support Termination Event.

Section 12. Agreement Termination Events.

 

12.1 Investor Party, Consenting TCEH Unsecured Noteholder, and Consenting TCEH
Second Lien Noteholder Termination Events.

This Agreement may be terminated as between the Investor Parties and the other
Parties; the Consenting TCEH Unsecured Noteholders and the other Parties; or the
Consenting TCEH Second Lien Noteholders and the other Parties, in each case, by
the delivery to the other Parties of a written notice in accordance with
Section 14.8 hereof by, as applicable the Required Investor Parties, the
Required TCEH Unsecured Noteholders, or the Required TCEH Second Lien
Noteholders, in each case, in the exercise of their discretion, upon the
occurrence and during the continuation of any of the following events:

(a) beneficial holders (or investment advisors or managers for such beneficial
holders or discretionary accounts of such beneficial holders) of at least 50.10%
of the aggregate outstanding principal amount of the TCEH First Lien Claims
(determined without regard to any claims held by Debtors) have not executed and
delivered to the other Parties signature pages to this Agreement on or before
September 11, 2015, provided that this Agreement may only be terminated pursuant
to this clause (a) before the earlier to occur of (i) entry of the PSA Approval
Order and (ii) entry of the Disclosure Statement Order;

(b) the TCEH First Lien Agent has not executed and delivered to the other
Parties a signature page to this Agreement on or before September 11, 2015,
provided that this Agreement may only be terminated pursuant to this clause
(b) before the earlier to occur of (i) entry of the PSA Approval Order and
(ii) entry of the Disclosure Statement Order;

 

47



--------------------------------------------------------------------------------

(c) the Oncor Letter Agreement (as defined in the Merger Agreement) shall not
have been executed on or before the earlier of (i) the conclusion of the hearing
on approval of the Disclosure Statement or (ii) fifteen (15) Business Days after
the Agreement Effective Date, provided that this Agreement may only be
terminated pursuant to this clause (c) before the earlier to occur of (i) entry
of the PSA Approval Order and (ii) entry of the Disclosure Statement Order;

(d) subject to the occurrence of the Plan Support Termination Date, the knowing
and willful breach by a Consenting TCEH First Lien Creditor of any of the
representations, warranties, or covenants of such breaching Party as set forth
in this Agreement that would prevent and result in a material adverse effect on
the consummation of all Alternative Restructurings in accordance with this
Agreement, provided, however, that the Parties seeking to terminate the
Agreement shall include in such notice the details of any such breach, and if
such breach is capable of being cured, the Parties shall have fifteen
(15) Business Days after receiving such notice to cure any such breach;

(e) subject to the occurrence of the Plan Support Termination Date, the issuance
by any governmental authority, including any regulatory authority or court of
competent jurisdiction, of a Final Order (or other comparable final and
non-appealable injunction, judgment, decree, charge, ruling or order issued by a
regulatory authority) permanently enjoining or otherwise preventing the
consummation of all Alternative Restructurings in accordance with this
Agreement; provided, however, that the Parties shall have thirty (30) Business
Days after issuance of such Final Order or other comparable final and
non-appealable injunction, judgment, decree, charge, ruling or order to obtain
relief that would allow consummation of an Alternative Restructuring in
accordance with this Agreement;

(f) the Class comprised of Allowed TCEH First Lien Secured Claims is permitted
to vote to accept or reject the Plan and fails to accept the Plan, as determined
pursuant to section 1126(c) of the Bankruptcy Code, provided, however, that the
Parties shall have fifteen (15) Business Days after receiving notice of such
failure to accept the Plan to cure any such failure; provided further, however,
that this Agreement may only be terminated pursuant to this clause (f) within
fifteen (15) Business Days after the end of this cure period; or

(g) the PSA Approval Order shall not have been entered on or before
September 30, 2015, provided that this Agreement may only be terminated pursuant
to this clause (g) before the entry of the PSA Approval Order.

In addition to the foregoing, this Agreement may be terminated as between GSO
and the other Parties or Avenue and the other Parties, in each case solely with
respect to their obligations under this Agreement with respect to their E-Side
claims, by the delivery by such Parties to the other Parties of a written notice
in accordance with Section 14.8 hereof, upon a modification, amendment, or
supplement to the Plan or other Definitive Restructuring Document that
materially and adversely affects the treatment of E-Side Claims held by GSO or
Avenue, as applicable, without GSO’s or Avenue’s prior written consent, as
applicable; provided, however, that the Parties shall have fifteen (15) Business
Days after receiving such notice to cure any such breach.

 

48



--------------------------------------------------------------------------------

12.2 TCEH Official Committee Termination Events.

This Agreement may be terminated as between the TCEH Official Committee and the
other Parties by delivery to the other Parties of a written notice in accordance
with Section 14.8 hereof by the TCEH Official Committee, upon the occurrence and
during the continuation of any of the following events:

(a) beneficial holders (or investment advisors or managers for such beneficial
holders or discretionary accounts of such beneficial holders) of at least 50.10%
of the aggregate outstanding principal amount of the TCEH First Lien Claims
(determined without regard to any claims held by Debtors) have not executed and
delivered to the other Parties signature pages to this Agreement on or before
September 11, 2015, provided that this Agreement may only be terminated pursuant
to this clause (a) before the earlier to occur of (i) entry of the PSA Approval
Order and (ii) entry of the Disclosure Statement Order;

(b) the TCEH First Lien Agent has not executed and delivered to the other
Parties a signature page to this Agreement on or before September 11, 2015,
provided that this Agreement may only be terminated pursuant to this clause
(b) before the earlier to occur of (i) entry of the PSA Approval Order and
(ii) entry of the Disclosure Statement Order;

(c) subject to the occurrence of the Plan Support Termination Date, the knowing
and willful breach by a Consenting TCEH First Lien Creditor of any of the
representations, warranties, or covenants of such breaching Party as set forth
in this Agreement that would prevent and result in a material adverse effect on
the consummation of all Alternative Restructurings in accordance with this
Agreement, provided, however, that the TCEH Official Committee shall include in
such notice the details of any such breach, and if such breach is capable of
being cured, the Parties shall have fifteen (15) Business Days after receiving
such notice to cure any such breach;

(d) subject to the occurrence of the Plan Support Termination Date, the issuance
by any governmental authority, including any regulatory authority or court of
competent jurisdiction, of a Final Order (or other comparable final and
non-appealable injunction, judgment, decree, charge, ruling or order issued by a
regulatory authority) permanently enjoining or otherwise preventing the
consummation of all Alternative Restructurings in accordance with this
Agreement; provided, however, that the Parties shall have thirty (30) Business
Days after issuance of such Final Order or other comparable final and
non-appealable injunction, judgment, decree, charge, ruling or order to obtain
relief that would allow consummation of an Alternative Restructuring in
accordance with this Agreement;

(e) the Class comprised of Allowed TCEH First Lien Secured Claims is permitted
to vote to accept or reject the Plan and fails to accept the Plan, as determined
pursuant to section 1126(c) of the Bankruptcy Code, provided, however, that the
Parties shall have fifteen (15) Business Days after receiving notice of such
failure to accept the Plan to cure any such failure; provided further, however,
that this Agreement may only be terminated pursuant to this clause (e) within
fifteen (15) Business Days after the end of this cure period;

 

49



--------------------------------------------------------------------------------

(f) the Required TCEH Unsecured Noteholders terminate this Agreement in
accordance with Section 12.1(c); provided that this Agreement may only be
terminated pursuant to this clause (f) before the earlier to occur of (i) entry
of the PSA Approval Order and (ii) entry of the Disclosure Statement Order; or

(g) the PSA Approval Order shall not have been entered on or before
September 30, 2015; provided that this Agreement may only be terminated pursuant
to this clause (g) before entry of the PSA Approval Order.

 

12.3 Consenting Interest Holder Termination Events.

This Agreement may be terminated as between the Consenting Interest Holders and
the other Parties by delivery to the other Parties of a written notice in
accordance with Section 14.8 hereof by all of the undersigned Consenting
Interest Holders, upon the occurrence and during the continuation of any of the
following events: (a) subject to the occurrence of the Plan Support Termination
Date, upon the knowing and willful breach by a Consenting TCEH First Lien
Creditor of any of the representations, warranties, or covenants of such
breaching Party as set forth in this Agreement that would prevent and result in
a material adverse effect on the consummation of all Alternative Restructurings
in accordance with this Agreement; provided, however, that the Consenting
Interest Holders seeking to terminate this Agreement shall include in such
notice the details of any such breach, and if such breach is capable of being
cured, the Parties shall have fifteen (15) Business Days after receiving such
notice to cure any such breach; (b) subject to the occurrence of the Plan
Support Termination Date, the issuance by any governmental authority, including
any regulatory authority or court of competent jurisdiction, of a Final Order
(or other comparable final and non-appealable injunction, judgment, decree,
charge, ruling or order issued by a regulatory authority) permanently enjoining
or otherwise preventing the consummation of all Alternative Restructurings in
accordance with this Agreement; provided, however, that the Parties shall have
thirty (30) Business Days after issuance of such Final Order or other comparable
final and non-appealable injunction, judgment, decree, charge, ruling or order
to obtain relief that would allow consummation of an Alternative Restructuring
in accordance with this Agreement; or (c) the PSA Approval Order shall not have
been entered on or before September 30, 2015; provided that this Agreement may
only be terminated pursuant to this clause (c) before entry of the PSA Approval
Order.

 

12.4 Consenting TCEH First Lien Creditor and TCEH First Lien Agent Termination
Events.

This Agreement may be terminated as between (i) the Consenting TCEH First Lien
Creditors and the other Parties, or (ii) the TCEH First Lien Agent and the other
Parties, in each case by the delivery to the other Parties of a written notice
in accordance with Section 14.8 hereof by, as applicable: (i) the Required TCEH
First Lien Creditors, or (ii) the TCEH First Lien Agent, in each case, in the
exercise of their discretion, upon the occurrence and during the continuation of
any of the following events:

 

50



--------------------------------------------------------------------------------

(a) subject to the occurrence of the Plan Support Termination Date, the knowing
and willful breach by any of the Investor Parties, Consenting TCEH Unsecured
Noteholders, Consenting TCEH Second Lien Noteholders, or the TCEH Official
Committee of any of the representations, warranties, or covenants of such
breaching Party as set forth in this Agreement that would prevent and result in
a material adverse effect on the consummation of all Alternative Restructurings
in accordance with this Agreement; provided, however, that the Parties seeking
to terminate this Agreement shall include in such notice the details of any such
breach, and if such breach is capable of being cured, the Parties shall have
fifteen (15) Business Days after receiving such notice to cure any such breach;

(b) subject to the occurrence of the Plan Support Termination Date, the issuance
by any governmental authority, including any regulatory authority or court of
competent jurisdiction, of a Final Order (or other comparable final and
non-appealable injunction, judgment, decree, charge, ruling or order issued by a
regulatory authority) permanently enjoining or otherwise preventing the
consummation of all Alternative Restructurings in accordance with this
Agreement; provided, however, that the Parties shall have thirty (30) Business
Days after issuance of such Final Order or other comparable final and
non-appealable injunction, judgment, decree, charge, ruling or order to obtain
relief that would allow consummation of an Alternative Restructuring in
accordance with this Agreement;

(c) beneficial holders (or investment advisors or managers for such beneficial
holders or discretionary accounts of such beneficial holders) of at least 50.10%
of the aggregate outstanding principal amount of the TCEH Second Lien Note
Claims (determined without regard to any claims held by Debtors) have not
executed and delivered signature pages to this Agreement on or before
September 11, 2015, provided that this Agreement may only be terminated pursuant
to this clause (c) before the earlier to occur of (i) entry of the PSA Approval
Order and (ii) entry of the Disclosure Statement Order;

(d) beneficial holders (or investment advisors or managers for such beneficial
holders or discretionary accounts of such beneficial holders) of at least 66.67%
of the aggregate outstanding principal amount of the TCEH Unsecured Note Claims
(determined without regard to any claims held by Debtors) have not executed and
delivered signature pages to this Agreement on or before September 11, 2015,
provided that this Agreement may only be terminated pursuant to this clause
(d) before the earlier to occur of (i) entry of the PSA Approval Order and
(ii) entry of the Disclosure Statement Order;

(e) the Oncor Letter Agreement shall not have been executed on or before the
earlier of (i) the conclusion of the hearing on approval of the Disclosure
Statement or (ii) fifteen (15) Business Days after the Agreement Effective Date,
provided that this Agreement may only be terminated pursuant to this clause
(e) before the earlier to occur of (i) entry of the PSA Approval Order and
(ii) entry of the Disclosure Statement Order; or

 

51



--------------------------------------------------------------------------------

(f) the PSA Approval Order shall not have been entered on or before
September 30, 2015, provided that this Agreement may only be terminated pursuant
to this clause (f) before entry of the PSA Approval Order.

 

12.5 Hunt-Investor Party Termination Events.

This Agreement may be terminated as between any of the Hunt-Investor Parties
that do not hold Debtor Claims/Interests and the other Parties by delivery to
the other Parties of a written notice in accordance with Section 14.8 hereof by
such Hunt-Investor Parties upon the Plan Support Termination Date; provided that
Hunt’s obligations under Section 5.2 shall survive any such termination as set
forth therein.

 

12.6 Debtors’ Termination Events.

A Debtor may terminate this Agreement as to it upon five (5) Business Days’
prior written notice to the other Parties, delivered in accordance with
Section 14.8 hereof, upon the occurrence and during the continuation of any of
the following events:

(a) beneficial holders (or investment advisors or managers for such beneficial
holders or discretionary accounts of such beneficial holders) of at least 50.10%
of the aggregate outstanding principal amount of the TCEH First Lien Claims
(determined without regard to any claims held by Debtors) have not executed and
delivered to the other Parties signature pages to this Agreement on or before
September 11, 2015, provided that this Agreement may only be terminated pursuant
to this clause (a) before the earlier to occur of (i) entry of the PSA Approval
Order or (ii) entry of the Disclosure Statement Order;

(b) beneficial holders (or investment advisors or managers for such beneficial
holders or discretionary accounts of such beneficial holders) of at least 50.10%
of the aggregate outstanding principal amount of the TCEH Second Lien Note
Claims (determined without regard to any claims held by Debtors) have not
executed and delivered to the other Parties signature pages to this Agreement on
or before September 11, 2015, provided that this Agreement may only be
terminated pursuant to this clause (b) before the earlier to occur of (i) entry
of the PSA Approval Order and (ii) entry of the Disclosure Statement Order;

(c) beneficial holders (or investment advisors or managers for such beneficial
holders or discretionary accounts of such beneficial holders) of at least 66.67%
of the aggregate outstanding principal amount of the TCEH Unsecured Note Claims
(determined without regard to any claims held by Debtors) have not executed and
delivered to the other Parties signature pages to this Agreement on or before
September 11, 2015, provided that this Agreement may only be terminated pursuant
to this clause (c) before the earlier to occur of (i) entry of the PSA Approval
Order and (ii) entry of the Disclosure Statement Order;

(d) subject to the occurrence of the Plan Support Termination Date, the knowing
and willful breach by any of the Investor Parties, Consenting Interest Holders,
or Consenting TCEH Creditor Parties of any of the representations, warranties,
or

 

52



--------------------------------------------------------------------------------

covenants of such breaching Party as set forth in this Agreement that would
prevent and result in a material adverse effect on the consummation of all
Alternative Restructurings in accordance with this Agreement; provided, however,
that the Debtors seeking to terminate this Agreement shall include in such
notice the details of any such breach, and if such breach is capable of being
cured, the Parties shall have fifteen (15) Business Days after receiving such
notice to cure any such breach;

(e) subject to the occurrence of the Plan Support Termination Date, the issuance
by any governmental authority, including any regulatory authority or court of
competent jurisdiction, of a Final Order (or other comparable final and
non-appealable injunction, judgment, decree, charge, ruling or order issued by a
regulatory authority) permanently enjoining or otherwise preventing the
consummation of all Alternative Restructurings in accordance with this
Agreement; provided, however, that the Parties shall have thirty (30) Business
Days after issuance of such Final Order or other comparable final and
non-appealable injunction, judgment, decree, charge, ruling or order to obtain
relief that would allow consummation of an Alternative Restructuring in
accordance with this Agreement;

(f) the PSA Approval Order shall not have been entered on or before
September 30, 2015, provided that this Agreement may only be terminated pursuant
to this clause (f) before entry of the PSA Approval Order;

(g) the Oncor Letter Agreement shall not have been executed on or before the
earlier of (i) the conclusion hearing on approval of the Disclosure Statement or
(ii) fifteen (15) Business Days after the Agreement Effective Date, provided
that this Agreement may only be terminated pursuant to this clause (g) before
the earlier to occur of (i) entry of the PSA Approval Order and (ii) entry of
the Disclosure Statement Order; or

(h) the board of directors, board of managers, or such similar governing body of
any Debtor determines in good faith after consultation with its outside
financial advisors and outside legal counsel, and based on the advice of such
counsel, that proceeding with the Plan and Restructuring Transactions or the
Alternative Restructuring would be inconsistent with its applicable fiduciary
duties.

 

12.7 Termination Event for Breach by Debtors or Consenting Interest Holders.

This Agreement may be terminated as between the Debtors and the other non-Debtor
Parties (but not, for the avoidance of doubt, as between the non-Debtor Parties)
by the delivery to the Debtors of a written notice in accordance with
Section 14.8 hereof by the Required Investor Parties and the Required TCEH
Creditor Parties, upon the occurrence and during the continuation of any knowing
and willful breach by any of the Debtors of any of the representations,
warranties, or covenants of such breaching Party as set forth in this Agreement
that would prevent and result in a material adverse effect on the consummation
of the Plan or, subject to the occurrence of the Plan Support Termination Date,
all Alternative Restructurings in accordance with this Agreement; provided,
however, that the Parties seeking to terminate this Agreement shall include in
such notice the details of any such breach, and if such breach is capable of
being cured, the Parties shall have fifteen (15) Business Days after receiving
such notice to cure any such breach.

 

53



--------------------------------------------------------------------------------

This Agreement may be terminated as between the Consenting Interest Holders and
the Parties other than Consenting Interest Holders (but not, for the avoidance
of doubt, as between the Parties other than the Consenting Interest Holders) by
the delivery to the Consenting Interest Holders of a written notice in
accordance with Section 14.8 hereof by the Required Investor Parties and the
Required TCEH Creditor Parties, upon the occurrence and during the continuation
of any knowing and willful breach by any of the Consenting Interest Holders of
any of the representations, warranties, or covenants of such breaching Party as
set forth in this Agreement that would prevent and result in a material adverse
effect on the consummation of the Plan or, subject to the occurrence of the Plan
Support Termination Date, all Alternative Restructurings in accordance with this
Agreement; provided, however, that the Parties seeking to terminate this
Agreement shall include in such notice the details of any such breach, and if
such breach is capable of being cured, the Parties shall have fifteen (15)
Business Days after receiving such notice to cure any such breach.

 

12.8 Mutual Termination.

This Agreement, and the obligations of all Parties hereunder, may be terminated:

(a) during the Plan Support Effective Period, by mutual agreement among all of
the following: (i) the Debtors; (ii) at least two unaffiliated Creditor-Investor
Parties holding in the aggregate at least 50.1% in amount of the (A) “Investment
Commitments” (as defined in the Equity Commitment Letter) set forth on Exhibit A
to the Equity Commitment Letter (as amended from time to time in accordance
therewith and with this Agreement) and (B) “Backstop Commitments” (as defined in
the Backstop Agreement) set forth on Schedule 1 to the Backstop Agreement (as
amended from time to time in accordance therewith and with this Agreement), made
by Creditor-Investor Parties; (iii) the Hunt-Investor Parties; (iv) the Required
TCEH Creditor Parties; (v) all of the undersigned Consenting Interest Holders;
and (vi) the TCEH Official Committee; or

(b) during the Alternative Restructuring Support Period, if any, by mutual
agreement among all of the following: (i) the Debtors; (ii) the Required TCEH
Creditor Parties; (iii) all of the undersigned Consenting Interest Holders; and
(iv) the TCEH Official Committee.

 

12.9 Termination Upon Consummation of the Plan or Alternative Restructuring.

This Agreement shall terminate automatically without any further required action
or notice with respect to all Parties on the earlier to occur of the Effective
Date of the Plan and the consummation of an Alternative Restructuring.

 

54



--------------------------------------------------------------------------------

12.10  Effect of Termination.

No Party may terminate this Agreement, and no Party may be counted among the
Required Investor Parties, Investor Parties, Required TCEH Creditor Parties,
Consenting TCEH Creditor Parties or Consenting Interest Holders, as applicable,
for purposes of terminating this Agreement if such Party failed to perform or
comply in all material respects with the terms and conditions of this Agreement,
and such failure to perform or comply caused, or resulted in, the occurrence of
one or more termination events specified herein. The date on which termination
of this Agreement as to a Party is effective in accordance with Section 12 shall
be referred to as an “Agreement Termination Date.” Upon the occurrence of an
Agreement Termination Date as to a Party (but only as to such Party), except as
expressly provided in this Agreement, (i) this Agreement shall be of no further
force and effect with respect to such Party, (ii) each Party subject to such
termination shall be released from its commitments, undertakings, and agreements
under this Agreement and shall have the rights that it would have had, had it
not entered into this Agreement, and shall be entitled to take all actions,
whether with respect to the Restructuring Transactions or otherwise, that it
would have been entitled to take had it not entered into this Agreement, and
(iii) the remaining Parties to this Agreement, if any, shall be released from
any commitments, undertaking, and agreements owed to such terminated Party under
this Agreement; provided, however, that this Section 12.10, Section 5.2,
Section 10(j), Section 14.4, Section 14.6, Section 14.8, Section 14.10,
Section 14.12, and Section 14.14 shall survive termination of this Agreement.
Notwithstanding anything to the contrary in this Agreement, the foregoing shall
not be construed to prohibit any of the Parties from contesting whether any such
termination is in accordance with the terms of this Agreement. Except as
expressly provided in this Agreement, nothing herein is intended to, or does, in
any manner waive, limit, impair, or restrict any right of any Party, or the
ability of any Party to protect and preserve its rights, remedies, and
interests, including its claims against any Debtor or any other Party. Nothing
in this Section 12.8 shall restrict any Debtor’s right to terminate this
Agreement in accordance with Section 12.6(h).

In addition, and for the avoidance of doubt, the termination rights and effect
of termination provided for under this Section 12 apply only to this Agreement
(without reference to the exhibits). The applicable termination rights and
effect of termination of other agreements between or among any of the Parties,
including those attached to this Agreement as exhibits, are governed according
to the respective terms and conditions of such agreements.

 

12.11  No Violation of Automatic Stay.

The automatic stay applicable under section 362 of the Bankruptcy Code shall not
prohibit a Party from taking any action necessary to effectuate the termination
of this Agreement pursuant to and in accordance with the terms hereof.

Section 13. Amendments.

This Agreement may not be modified, amended, or supplemented in any manner
except:

(a) during the Plan Support Effective Period, in writing signed by (i) the
Required Investor Parties; (ii) the Required TCEH Creditor Parties; (iii) all of
the undersigned Consenting Interest Holders; (iv) each of the Debtors; and
(v) the TCEH Official Committee; provided, however, that if the proposed
modification, amendment, or supplement has a material, disproportionate, and
adverse effect on any Party (in any capacity), then the consent of each such
disproportionately affected Party shall also be required to effectuate such
modification, amendment, or supplement; and

 

55



--------------------------------------------------------------------------------

(b) during the Alternative Restructuring Support Period, if any, in writing
signed by (i) the Debtors; (ii) the Required TCEH Creditor Parties; (iii) all of
the undersigned Consenting Interest Holders; and (iv) the TCEH Official
Committee; provided, however, that if the proposed modification, amendment, or
supplement has a material, disproportionate, and adverse effect on any Party (in
any capacity), then the consent of each such disproportionately affected Party
shall also be required to effectuate such modification, amendment, or
supplement.

Any proposed modification, amendment, or supplement that is not approved in
accordance with this Section 13 shall be ineffective and void ab initio. For the
avoidance of doubt, the limitations and requirements for amendment, modification
or supplementation provided for in this Section 13 apply only to this Agreement
(without reference to the exhibits). Notwithstanding anything to the contrary in
this Agreement, the applicable limitations and requirements to modify, amend,
supplement, or waive any provision of other agreements between or among any of
the Parties, including those attached to this Agreement as exhibits, are
governed according to the respective terms and conditions of such agreements and
must also comply with Sections 3.1 and 3.2 hereof, as applicable.

Section 14. Miscellaneous.

 

14.1 Further Assurances.

Subject to the other terms of this Agreement, the Parties agree to execute and
deliver such other instruments and perform such acts, in addition to the matters
herein specified, as may be reasonably appropriate or necessary, or as may be
required by order of the Bankruptcy Court, from time to time, to effectuate the
Plan and the Restructuring Transactions, or, after the Plan Support Termination
Date, the Alternative Restructuring, as applicable.

 

14.2 Complete Agreement.

This Agreement, including any exhibits, annexes, and/or schedules hereto and the
exhibits, annexes, and/or schedules thereto, and the Settlement Agreement,
constitute the entire agreement among the Parties with respect to the subject
matter hereof and supersedes and nullifies all prior agreements, oral or
written, among the Parties with respect thereto, including any agreements
related to Alternative Proposals.

 

14.3 Headings.

The headings of all sections of this Agreement are inserted solely for the
convenience of reference and are not a part of and are not intended to govern,
limit, or aid in the construction or interpretation of any term or provision
hereof.

 

56



--------------------------------------------------------------------------------

14.4 Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be construed and enforced in accordance with, and the
rights of the Parties shall be governed by, the laws of the State of Delaware,
without giving effect to the conflict of laws principles thereof. Each Party
hereto agrees that it shall bring any action or proceeding in respect of any
claim arising out of or related to this Agreement in the United States
Bankruptcy Court for the District of Delaware (the “Chosen Court”), and solely
in connection with claims arising under this Agreement: (i) irrevocably submits
to the exclusive jurisdiction and the authority of the Chosen Court; (ii) waives
any objection to laying venue in any such action or proceeding in the Chosen
Court; and (iii) waives any objection that the Chosen Court is an inconvenient
forum, does not have jurisdiction over any Party hereto, or lacks the
constitutional authority to enter final orders in connection with such action or
proceeding.

(b) Each Party hereby waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in any legal proceeding arising out of,
or relating to, this Agreement or the transactions contemplated hereby (whether
based on contract, tort, or any other theory). Each Party (i) certifies that no
representative, agent, or attorney of any other Party has represented, expressly
or otherwise, that such other Party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
Parties have been induced to enter into this Agreement by, among other things,
the mutual waivers and certifications in this Section 14.4.

 

14.5 Execution of Agreement.

This Agreement may be executed and delivered in any number of counterparts and
by way of electronic signature and delivery, each such counterpart, when
executed and delivered, shall be deemed an original, and all of which together
shall constitute the same agreement. Except as expressly provided in this
Agreement, each individual executing this Agreement on behalf of a Party has
been duly authorized and empowered to execute and deliver this Agreement on
behalf of such Party.

 

14.6 Interpretation and Rules of Construction.

This Agreement is the product of negotiations among the Parties and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation
hereof. The Parties were each represented by counsel during the negotiations and
drafting of this Agreement and continue to be represented by counsel. In
addition, this Agreement shall be interpreted in accordance with section 102 of
the Bankruptcy Code.

 

14.7 Successors and Assigns.

This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors and permitted assigns, as applicable. There are no
third party beneficiaries under this Agreement, and the rights or obligations of
any Party under this Agreement may not be assigned, delegated, or transferred to
any other person or entity except as otherwise expressly permitted herein.

 

57



--------------------------------------------------------------------------------

14.8 Notices.

All notices hereunder shall be deemed given if in writing and delivered, if sent
by electronic mail, courier, or registered or certified mail (return receipt
requested) to the following addresses (or at such other addresses as shall be
specified by like notice):

 

  (a) if to a Creditor-Investor Party or Consenting TCEH Unsecured Noteholder,
to:

White & Case LLP

1155 Avenue of the Americas

New York, New York 10036

Attention: Gregory Pryor and J. Christopher Shore

E-mail addresses:   gpryor@whitecase.com

                                cshore@whitecase.com

and

White & Case LLP

Southeast Financial Center

200 S. Biscayne Blvd., Suite 4900

Miami, Florida 33131

Attention: Thomas E Lauria and Matthew C. Brown

E-mail addresses:   tlauria@whitecase.com

                                mbrown@whitecase.com

 

  (b) if to a Hunt-Investor Party, to:

Baker Botts L.L.P.

2001 Ross Avenue, Suite 600

Dallas, Texas 75201

Attention: Geoffrey L. Newton, C. Luckey McDowell and Preston Bernhisel

E-mail addresses:   geoffrey.newton@bakerbotts.com

                                luckey.mcdowell@bakerbotts.com

                                preston.bernhisel@bakerbotts.com

and

Vinson & Elkins LLP

1001 Fannin Street

Houston, Texas 77002

Attention: Trina H. Chandler and Paul E. Heath

E-mail addresses:   tchandler@velaw.com

                                pheath@velaw.com

 

58



--------------------------------------------------------------------------------

  (c) if to a Consenting Interest Holder, to:

Wachtell Lipton Rosen & Katz

51 W. 52nd Street

New York, New York 10019

Attention: Richard G. Mason, Emil A. Kleinhaus and Austin T. Witt

E-mail addresses:   rgmason@wlrk.com

                                eakleinhaus@wlrk.com

                                awitt@wlrk.com

 

  (d) if to a Consenting TCEH First Lien Creditor, to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Attention: Alan W. Kornberg, Brian S. Hermann, and Jacob A. Adlerstein

E-mail addresses:   akornberg@paulweiss.com

                                bhermann@paulweiss.com,

                                jadlerstein@paulweiss.com

 

  (e) if to a Consenting TCEH Second Lien Noteholder, to:

Brown Rudnick LLP

Seven Times Square

New York, NY 10036

Attention: Edward S. Weisfelner

E-mail address:   eweisfelner@brownrudnick.com

 

  (f) if to the TCEH Official Committee, to:

Morrison & Foerster LLP

250 West 55th Street

New York, New York 10019-9601

Attention: Brett H. Miller, James M. Peck, Lorenzo Marinuzzi, and Todd M. Goren

E-mail addresses:   brettmiller@mofo.com

                                jpeck@mofo.com

                                lmarinuzzi@mofo.com

                                tgoren@mofo.com

 

  (g) if to the Debtors, to:

Energy Future Holdings Corp., et al.

Energy Plaza

1601 Bryan Street

Dallas, Texas 75201

Attention: General Counsel

E-mail addresses:   stacey.dore@energyfutureholdings.com

                                andrew.wright@energyfutureholdings.com

 

59



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Edward O. Sassower, P.C., Stephen E. Hessler, and Brian E. Schartz

E-mail addresses:   esassower@kirkland.com

                                shessler@kirkland.com

                                bschartz@kirkland.com

and

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Attention: James H.M. Sprayregen, P.C., Marc Kieselstein, P.C., Chad J. Husnick
and Steven N. Serajeddini

E-mail addresses:   jsprayregen@kirkland.com

                                marc.kieselstein@kirkland.com

                                chusnick@kirkland.com

                                steven.serajeddini@kirkland.com;

and

Proskauer Rose LLP

Three First National Plaza

70 W. Madison Street, Suite 3800

Chicago, IL 60602

Attention: Mark K. Thomas, Paul V. Possinger

Email addresses:   mthomas@ proskauer.com

                               ppossinger@proskauer.com

and

Cravath, Swaine and Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attention: Philip A. Gelston

Email address: pgelston@cravath.com

 

60



--------------------------------------------------------------------------------

and

Jenner & Block LLP

919 Third Avenue

New York, NY 10022

Attention: Richard Levin

Email address:   rlevin@jenner.com

and

Munger, Tolles & Olson LLP

335 South Grand Avenue, 35th Floor

Los Angeles, CA 90071

Attention: Thomas B. Walper and Seth Goldman

Email addresses:   thomas.walper@mto.com

                               seth.goldman@mto.com;

or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above. Any
notice given by delivery, mail, or courier shall be effective when received.

 

14.9  Independent Due Diligence and Decision Making.

Each Party hereby confirms that its decision to execute this Agreement has been
based upon its independent investigation of the operations, businesses,
financial and other conditions, and prospects of the Debtors with the advice of
its own counsel and advisors.

 

14.10  Waiver.

If the Plan or, if applicable, an Alternative Restructuring is not consummated,
or if this Agreement is terminated for any reason, the Parties fully reserve any
and all of their rights, except as otherwise expressly set forth in this
Agreement. Pursuant to Federal Rule of Evidence 408 and any other applicable
rules of evidence, this Agreement and all negotiations relating hereto,
including with respect to the Plan and Restructuring Transactions and an
Alternative Restructuring, shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms or to pursue the
consummation of the Plan and Restructuring Transactions or, if applicable, an
Alternative Restructuring.

 

14.11  Specific Performance.

It is understood and agreed by the Parties that money damages would be an
insufficient remedy for any breach of this Agreement by any Party, that such
breach would represent irreparable harm, and that each non-breaching Party shall
be entitled to specific performance and injunctive relief (without the posting
of any bond and without proof of actual damages), but no other form of equitable
relief, as the sole and exclusive remedy of any such breach, including an order
of the Bankruptcy Court or other court of competent jurisdiction requiring any
Party to comply promptly with any of its obligations hereunder; provided,
however, for the avoidance of doubt, notwithstanding anything in this Agreement
to the contrary, no Party shall be entitled to seek or obtain specific
performance of any obligations of any Investor Party (in its capacity as such)
to consummate the Plan or consummate and close the Restructuring Transactions,
whether such obligations may arise under this Agreement, the Merger

 

61



--------------------------------------------------------------------------------

Agreement, the Equity Commitment Letter, the Backstop Agreement, or any other
Definitive Restructuring Document; provided further, however, for the avoidance
of doubt, that the foregoing shall not limit any Party’s right to obtain
specific performance of another Party’s obligations under Section 6 of this
Agreement. For the avoidance of doubt, the remedies provided for in this
Section 14.11 apply only to this Agreement (without reference to the exhibits).
The applicable remedies for breaches of other agreements between or among any of
the Parties, including those attached to this Agreement as Exhibits, are
governed according to the terms of such agreements.

 

14.12  Several, Not Joint, Claims.

The agreements, representations, warranties, and obligations of the Parties
under this Agreement are, in all respects, several and not joint.

 

14.13  No Waiver of Participation and Preservation of Rights.

Except as expressly provided in this Agreement, nothing herein is intended to,
does or shall be deemed in any manner to waive, limit, impair, or restrict the
ability of each of the Parties to protect and preserve its rights, remedies, and
interests, including its Debtor Claims/Interests and its full participation in
the Chapter 11 Cases so long as, in each case, such actions are not inconsistent
with the Party’s obligations under this Agreement, the Plan, the other
Definitive Restructuring Documents, or, if the Plan Support Termination Date
occurs, the Alternative Restructuring or the Alternative Restructuring
Documents, as applicable. Furthermore, nothing in this Agreement shall be
construed to prohibit any Party from appearing as a party in interest in any
matter to be adjudicated in the Chapter 11 Cases, so long as such appearance and
the positions advocated in connection therewith are consistent with this
Agreement and are not for the purpose of, and could not reasonably be expected
to have the effect of, hindering, delaying, or preventing the timely
consummation of the Plan or, if the Plan Support Termination Date occurs, an
Alternative Restructuring, as applicable.

 

14.14  Relationship Among Parties.

Each of the Investor Parties and Consenting TCEH Creditor Parties acknowledge
and agree that, notwithstanding any prior history, pattern, or practice of
sharing confidences among or between the Investor Parties or Consenting TCEH
Creditor Parties, no Investor Party or Consenting TCEH Creditor Party shall have
any responsibility for any trading, investment, or voting decision with respect
to any security by any other entity by virtue of this Agreement. The Investor
Parties and Consenting TCEH Creditor Parties hereby represent and warrant they
have no agreement, arrangement, or understanding with respect to acting together
for the purpose of acquiring, holding, voting, or disposing of any equity
securities of the Debtors and do not constitute a “group” within the meaning of
Rule 13d-5 under the Securities Exchange Act of 1934, as amended. No action
taken by any Investor Party or Consenting TCEH Creditor Party pursuant to this
Agreement shall be deemed to constitute or to create a presumption by any of the
Parties that the Investor Parties or Consenting TCEH Creditor Parties are in any
way acting in concert or as such a “group.”

 

62



--------------------------------------------------------------------------------

14.15  Severability and Construction.

If any provision of this Agreement shall be held by a court of competent
jurisdiction to be illegal, invalid, or unenforceable, the remaining provisions
shall remain in full force and effect if essential terms and conditions of this
Agreement for each Party remain valid, binding, and enforceable.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

[Signature Pages Follow]

 

63



--------------------------------------------------------------------------------

Debtor Signature Pages

ENERGY FUTURE HOLDINGS CORP.

TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC

4CHANGE ENERGY COMPANY

4CHANGE ENERGY HOLDINGS LLC

BIG BROWN 3 POWER COMPANY LLC

BIG BROWN LIGNITE COMPANY LLC

BIG BROWN POWER COMPANY LLC

BRIGHTEN ENERGY LLC

BRIGHTEN HOLDINGS LLC

COLLIN POWER COMPANY LLC

DALLAS POWER AND LIGHT COMPANY, INC.

DECORDOVA POWER COMPANY LLC

DECORDOVA II POWER COMPANY LLC

EAGLE MOUNTAIN POWER COMPANY LLC

EBASCO SERVICES OF CANADA LIMITED

EEC HOLDINGS, INC.

EECI, INC.

EFH AUSTRALIA (NO. 2) HOLDINGS COMPANY

EFH CG HOLDINGS COMPANY LP

EFH CG MANAGEMENT COMPANY LLC

EFH CORPORATE SERVICE COMPANY

EFH FINANCE (NO. 2) HOLDINGS COMPANY

EFH FS HOLDINGS COMPANY

EFH RENEWABLES COMPANY LLC

EFIH FINANCE INC.

ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY LLC

ENERGY FUTURE INTERMEDIATE HOLDING COMPANY LLC

GENERATION DEVELOPMENT COMPANY LLC

GENERATION MT COMPANY LLC

GENERATION SVC COMPANY

LAKE CREEK 3 POWER COMPANY LLC

LONE STAR ENERGY COMPANY, INC.

LONE START PIPELINE COMPANY, INC.

LSGT GAS COMPANY LLC

LSGT SACROC, INC.

LUMINANT BIG BROWN MINING COMPANY LLC

LUMINANT ENERGY COMPANY LLC

LUMINANT ENERGY TRADING CALIFORNIA COMPANY

LUMINANT ET SERVICES COMPANY

LUMINANT GENERATION COMPANY LLC

LUMINANT HOLDING COMPANY LLC

LUMINANT MINERAL DEVELOPMENT COMPANY LLC

LUMINANT MINING COMPANY LLC

LUMINANT RENEWABLES COMPANY LLC

[Plan Support Agreement]



--------------------------------------------------------------------------------

MARTIN LAKE 4 POWER COMPANY LLC

MONTICELLO 4 POWER COMPANY LLC

MORGAN CREEK 7 POWER COMPANY LLC

NCA DEVELOPMENT COMPANY LLC

NCA RESOURCES DEVELOPMENT COMPANY LLC

OAK GROVE MANAGEMENT COMPANY LLC

OAK GROVE MINING COMPANY LLC

OAK GROVE POWER COMPANY LLC

SANDOW POWER COMPANY LLC

SOUTHWESTERN ELECTRIC SERVICE COMPANY, INC.

TCEH FINANCE, INC.

TEXAS ELECTRIC SERVICE COMPANY, INC.

TEXAS ENERGY INDUSTRIES COMPANY, INC.

TEXAS POWER AND LIGHT COMPANY, INC.

TEXAS UTILITIES COMPANY, INC.

TEXAS UTILITIES ELECTRIC COMPANY, INC.

TRADINGHOUSE 3 & 4 POWER COMPANY LLC

TRADINGHOUSE POWER COMPANY LLC

TXU ELECTRIC COMPANY, INC.

TXU ENERGY RECEIVABLES COMPANY LLC

TXU ENERGY RETAIL COMPANY LLC

TXU ENERGY SOLUTIONS COMPANY LLC

TXU RECEIVABLES COMPANY

TXU RETAIL SERVICES COMPANY

TXU SEM COMPANY

VALLEY NG POWER COMPANY LLC

VALLEY POWER COMPANY LLC

 

By:  

/s/ Anthony R. Horton

Name:   Anthony R. Horton Title:   Senior Vice President & Treasurer